Exhibit 10.1

 

 

$600,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

ESSENTIAL PROPERTIES REALTY TRUST, INC.,
as the Parent REIT,

ESSENTIAL PROPERTIES, L.P.,
as the Borrower

The Several Lenders
from Time to Time Parties Hereto,

CITIGROUP GLOBAL MARKETS INC.

and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents,

and

BARCLAYS BANK PLC,
as Administrative Agent

Dated as of April 12, 2019

 

-------------------------------------

 

BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,

and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

Section 1

DEFINITIONS1

 

1.1

Defined Terms1

 

 

1.2

Other Definitional Provisions45

 

Section 2

AMOUNT AND TERMS OF COMMITMENTS46

 

2.1

Revolving Credit Commitments46

 

 

2.2

Procedure for Revolving Credit Borrowing46

 

 

2.3

Initial Term Loans46

 

 

2.4

Procedure for Initial Term Loan Borrowing47

 

 

2.5

Repayment of Loans; Evidence of Debt47

 

 

2.6

Extension of Revolving Credit Termination Date48

 

 

2.7

Commitment Fees, etc.49

 

 

2.8

Termination or Reduction of Revolving Credit Commitments49

 

 

2.9

Optional Prepayments49

 

 

2.10

Mandatory Prepayments50

 

 

2.11

Conversion and Continuation Options50

 

 

2.12

Minimum Amounts and Maximum Number of Eurodollar Tranches51

 

 

2.13

Interest Rates and Payment Dates51

 

 

2.14

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin51

 

 

2.15

Inability to Determine Interest Rate52

 

 

2.16

Pro Rata Treatment and Payments53

 

 

2.17

Requirements of Law55

 

 

2.18

Taxes56

 

 

2.19

Indemnity59

 

 

2.20

Illegality59

 

 

2.21

Change of Lending Office60

 

 

2.22

Replacement of Lenders under Certain Circumstances60

 

 

2.23

Incremental Borrowings61

 

 

2.24

Defaulting Lender.65

 

 

2.25

Borrowing Base67

 

Section 3

LETTERS OF CREDIT68

 

3.1

L/C Commitment68

 

 

3.2

Procedure for Issuance of Letter of Credit69

 

 

3.3

Fees and Other Charges69

 

 

3.4

L/C Participations70

 

 

3.5

Reimbursement Obligation of the Borrower71

 

 

3.6

Obligations Absolute71

 

 

3.7

Letter of Credit Payments72

 

 

3.8

Applications72

 

 

3.9

Resignation of an Issuing Lender72

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

Section 4

REPRESENTATIONS AND WARRANTIES73

 

4.1

Financial Condition73

 

 

4.2

No Change74

 

 

4.3

Corporate Existence; Compliance with Law74

 

 

4.4

Corporate Power; Authorization; Enforceable Obligations74

 

 

4.5

No Legal Bar75

 

 

4.6

No Material Litigation75

 

 

4.7

No Default75

 

 

4.8

Ownership of Property; Liens75

 

 

4.9

Intellectual Property75

 

 

4.10

Taxes76

 

 

4.11

Federal Regulations76

 

 

4.12

Labor Matters76

 

 

4.13

ERISA76

 

 

4.14

Investment Company Act; Other Regulations77

 

 

4.15

Subsidiaries77

 

 

4.16

Use of Proceeds77

 

 

4.17

Environmental Matters77

 

 

4.18

Accuracy of Information, etc.78

 

 

4.19

[Intentionally Omitted].79

 

 

4.20

Solvency79

 

 

4.21

[Intentionally Omitted].79

 

 

4.22

REIT Status; Borrower Tax Status79

 

 

4.23

Insurance79

 

 

4.24

[Intentionally Omitted].79

 

 

4.25

Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws79

 

 

4.26

Acquisition of Eligible Unencumbered Assets80

 

 

4.27

Eligible Unencumbered Assets80

 

Section 5

CONDITIONS PRECEDENT81

 

5.1

Conditions to Effectiveness81

 

 

5.2

Conditions to Each Extension of Credit83

 

Section 6

AFFIRMATIVE COVENANTS84

 

6.1

Financial Statements84

 

 

6.2

Certificates; Other Information85

 

 

6.3

Payment of Obligations86

 

 

6.4

Conduct of Business and Maintenance of Existence; Compliance87

 

 

6.5

Maintenance of Property; Insurance87

 

 

6.6

Inspection of Property; Books and Records; Discussions87

 

 

6.7

Notices87

 

 

6.8

Environmental Laws89

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

6.9

Additional Guarantors89

 

 

6.10

Use of Proceeds89

 

 

6.11

Appraisals.89

 

 

6.12

Borrowing Base Reports90

 

 

6.13

Disclosable Events90

 

Section 7

NEGATIVE COVENANTS90

 

7.1

Financial Condition Covenants.91

 

 

7.2

Limitation on Indebtedness91

 

 

7.3

Limitation on Liens93

 

 

7.4

Limitation on Fundamental Changes93

 

 

7.5

Limitation on Disposition of Property94

 

 

7.6

Limitation on Restricted Payments94

 

 

7.7

Limitation on Investments95

 

 

7.8

Limitation on Modifications of Organizational Documents96

 

 

7.9

Limitation on Transactions with Affiliates97

 

 

7.10

[Intentionally Omitted].97

 

 

7.11

Limitation on Changes in Fiscal Periods97

 

 

7.12

Limitation on Negative Pledge Clauses97

 

 

7.13

Limitation on Restrictions on Subsidiary Distributions97

 

 

7.14

Limitation on Lines of Business98

 

 

7.15

Limitation on Activities of the Parent REIT98

 

 

7.16

[Intentionally Omitted].99

 

 

7.17

REIT Status99

 

 

7.18

Certain Amendments99

 

 

7.19

Disclosable Events99

 

 

7.20

Borrower Tax Status100

 

Section 8

EVENTS OF DEFAULT100

 

8.1

Events of Default100

 

Section 9

THE AGENTS103

 

9.1

Appointment103

 

 

9.2

Delegation of Duties103

 

 

9.3

Exculpatory Provisions103

 

 

9.4

Reliance by Agents104

 

 

9.5

Notice of Default104

 

 

9.6

Non-Reliance on Agents and Other Lenders105

 

 

9.7

Indemnification105

 

 

9.8

Agent in Its Individual Capacity105

 

 

9.9

Successor Administrative Agent106

 

 

9.10

Authorization to Release Liens and Guarantees106

 

 

9.11

The Arrangers; the Co-Syndication Agents106

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

9.12

No Duty to Disclose107

 

 

9.13

Waiver107

 

 

9.14

Certain ERISA Matters107

 

Section 10

MISCELLANEOUS108

 

10.1

Amendments and Waivers108

 

 

10.2

Notices110

 

 

10.3

No Waiver; Cumulative Remedies111

 

 

10.4

Survival of Representations and Warranties111

 

 

10.5

Payment of Expenses111

 

 

10.6

Successors and Assigns; Participations and Assignments113

 

 

10.7

Adjustments; Set-off117

 

 

10.8

Counterparts118

 

 

10.9

Severability118

 

 

10.10

Integration118

 

 

10.11

Governing Law119

 

 

10.12

Submission To Jurisdiction; Waivers119

 

 

10.13

Acknowledgments119

 

 

10.14

Confidentiality120

 

 

10.15

Release of Guarantee Obligations121

 

 

10.16

Accounting Changes122

 

 

10.17

Waivers of Jury Trial122

 

 

10.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.122

 

 

10.19

Effect of Amendment and Restatement of the Existing Credit Agreement123

 

 

10.20

Keepwell123

 

 

10.21

Waiver123

 

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------



 

 



 

ANNEX:

 

A

Commitments

SCHEDULES:

 

4.4

Consents, Authorizations, Filings and Notices

4.15

Subsidiaries

7.2(d)

Existing Indebtedness

7.3

Existing Liens

EXHIBITS:

 

A

Form of Amended and Restated Guarantee Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Eligible Unencumbered Real Property Asset Certificate

E

Form of Assignment and Assumption

F-1

Form of Revolving Credit Note

F-2

Form of Term Note

G-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

G-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

G-3

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

G-4

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

H

Form of Borrowing Notice

I

Form of New Lender Supplement

J

Form of Commitment Increase Supplement

K

Form of Borrowing Base Certificate

 

 

-v-

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 12, 2019, among
ESSENTIAL PROPERTIES REALTY TRUST, INC., a Maryland real estate investment trust
(the “Parent REIT”), ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), CITIGROUP GLOBAL
MARKETS INC. and BANK OF AMERICA, N.A., as co-syndication agents (in such
capacity, the “Co-Syndication Agents”), and BARCLAYS BANK PLC, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Parent REIT and the Borrower are parties to that certain
$300,000,000 Revolving Credit Agreement, dated as of June 25, 2018 (as amended,
supplemented or otherwise modified in writing prior to the date hereof, the
“Existing Credit Agreement”), among the Parent REIT, the Borrower, the several
banks and other financial institutions or entities parties thereto (the
“Existing Lenders”), Barclays Bank PLC, as administrative agent, and others;

WHEREAS, Parent REIT and the Borrower have requested that the Lenders agree to
amend and restate the Existing Credit Agreement as more particularly set forth
herein;

WHEREAS, the Administrative Agent, the Issuing Lenders and the Revolving Credit
Lenders desire to make available to the Borrower, a revolving credit facility in
the initial amount of $400,000,000, which shall include an up to $10,000,000
letter of credit subfacility, on the terms and conditions contained herein;

WHEREAS, the Administrative Agent and the Term Loan Lenders desire to make
available to the Borrower, a term loan facility in the initial amount of
$200,000,000, on the terms and conditions contained herein;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties hereto hereby
agree that on the Restatement Effective Date, as provided in Section 10.19, the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

Section 1DEFINITIONS

1.1Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“2016-1 Notes”: as defined in the definition of “Permitted Note Purchase”.

“Acceptable Ground Lease”:  collectively, (a) each Closing Date Ground Lease,
and (b) a ground lease that satisfies each of the following
conditions:  (i)(x) no default has occurred and is continuing and no terminating
event has occurred under such lease by the Borrower or any Guarantor thereunder,
(y) no event has occurred which but for the passage of time, or notice, or both
would constitute a default or terminating event under such lease and

 

--------------------------------------------------------------------------------

2

(z) to the Borrower’s and each Guarantor’s knowledge, there is no default or
terminating event under such lease by any lessor thereunder, in each case, which
event, default or terminating event has caused or otherwise resulted in or could
reasonably be expected to cause or otherwise result in any material interference
with the applicable Person’s occupancy under such lease, and (ii) such lease
contains terms and conditions customarily required by mortgagees making a loan
secured by the interest of the holder of the leasehold estate demised pursuant
to a ground lease, including, without limitation, the following:  (A) a
remaining term (including any unexercised extension options exercisable at the
ground lessee’s sole election with no veto or approval rights by ground lessor
or any lender to such ground lessor other than customary requirements regarding
no event of default) of 30 years or more from the Closing Date unless otherwise
approved by the Administrative Agent in writing (such approval not to be
unreasonably withheld or delayed) (or less if the lessee has the unilateral
option to purchase the fee interest at the end of the lease term for a de
minimis purchase price); (B) the right of the lessee to mortgage and encumber
its interest in the leased property, and to amend the terms of any such mortgage
or encumbrance, in each case, without the consent of the lessor, or if the
consent of lessor is required, such consent cannot be unreasonably withheld,
conditioned or delayed, whether by contract or applicable law, or is subject to
satisfaction of objective criteria not constituting a discretionary approval;
(C) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (D) acceptable transferability of the lessee’s interest under
such lease, including ability to sublease; (E) acceptable limitations on the use
of the leased property; and (F) clearly determinable rental payment terms which
in no event contain profit participation rights.

“Accounting Change”:  as defined in Section 10.16.

“Acquisition”:  as to any Person, the acquisition by such Person of (a) Capital
Stock (other than the Capital Stock of the Unconsolidated Joint Ventures) of any
other Person if, after giving effect to the acquisition of such Capital Stock,
such other Person would be a Subsidiary, and (b) any other Property of any other
Person.

“Adjusted Funds From Operations”:  for the Parent REIT for any period, as
reported for such period in the “Adjusted Funds From Operations” reconciliation
section of the Parent REIT’s quarterly financial statements, the sum of (a) net
income or loss (calculated in accordance with GAAP), excluding gains or losses
from sales of real estate, impairment write-downs, items classified by GAAP as
extraordinary and the cumulative effect of changes in accounting principles,
plus (b) depreciation and amortization (excluding amortization of deferred
financing costs), plus (c) other non-recurring expenses and acquisition closing
costs that reduce such consolidated net income which do not represent a
recurring cash item in such period or any future period, in each case, after
adjustments for unconsolidated partnerships and joint ventures provided that
there shall not be included in such calculation (i) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and losses and taxes related to
capital gains and losses, (iv) income (or loss) associated with third party
ownership of non-controlling equity interests, (v) gains or losses on the sale
of

 

--------------------------------------------------------------------------------

3

discontinued operations as detailed in the most recent financial statements
delivered, as applicable and (vi) gains from forgiveness of indebtedness.

“Administrative Agent”:  as defined in the preamble hereto.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise;
provided that, the right to designate a member of a board or manager of a Person
will not, by itself, be deemed to constitute “control”.

“Agents”:  the collective reference to the Co-Syndication Agents and the
Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the funding of the Initial Term Loans on the Restatement Effective
Date, the aggregate amount of such Lender’s Commitments at such time and
(b) thereafter, the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”:  this Revolving Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Applicable Margin”:  

(a)On any day from and after the Restatement Effective Date (and unless and
until the Parent REIT obtains an Investment Grade Rating and the Borrower
irrevocably elects in a written notice to the Administrative Agent to have the
Applicable Margin determined pursuant to subparagraph (b) below (such election,
the “Ratings Opt-In” and the date of such election the “Ratings Opt-In Date”)),
for each Type of Loan, a percentage per annum determined by reference to the
Consolidated Leverage Ratio pursuant to the pricing grid below:

Pricing Level

Consolidated Leverage
Ratio

Applicable Margin for Revolving Credit Facility Eurodollar Loans

Applicable Margin for Revolving Credit Facility Base Rate Loans

Applicable Margin for Term Loan Facility Eurodollar Loans

Applicable Margin for Term Loan Facility Base Rate Loans

 

--------------------------------------------------------------------------------

4

Pricing Level

Consolidated Leverage
Ratio

Applicable Margin for Revolving Credit Facility Eurodollar Loans

Applicable Margin for Revolving Credit Facility Base Rate Loans

Applicable Margin for Term Loan Facility Eurodollar Loans

Applicable Margin for Term Loan Facility Base Rate Loans

I

<0.35 to 1.00

1.25%

0.25%

1.20%

0.20%

II

≥ 0.35 to 1.00 and
<0.40 to 1.00

1.30%

0.30%

1.25%

0.25%

III

≥ 0.40 to 1.00 and
< 0.45 to 1.00

1.40%

0.40%

1.35%

0.35%

IV

≥ 0.45 to 1.00 and
< 0.50 to 1.00

1.50%

0.50%

1.45%

0.45%

V

≥ 0.50 to 1.00 and
< 0.55 to 1.00

1.60%

0.60%

1.55%

0.55%

VI

≥ 0.55 to 1.00

1.85%

0.85%

1.75%

0.75%

 

The initial Applicable Margin shall be at Pricing Level I.  At such time as this
subparagraph (a) is applicable, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date on
which financial statements are delivered to the Lenders pursuant to Section 6.1
(but in any event not later than the 50th day after the end of each of the first
three quarterly periods of each fiscal year or the 95th day after the end of
each fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph.  If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 0.55 to
1.00.  Each determination of the Consolidated Leverage Ratio pursuant to this
pricing grid shall be made for the periods and in the manner contemplated by
Section 7.1(a).

(b)From and after the Ratings Opt-In Date, the Applicable Margin shall mean, as
of any date of determination, a percentage per annum determined by reference to
the Credit Rating Level as set forth below (provided that any accrued interest
payable at the Applicable Margin determined by reference to the Consolidated
Leverage Ratio shall be payable as provided in Section 2.13):



 

--------------------------------------------------------------------------------

5

Pricing Level

Credit Rating Level

Applicable Margin for Revolving Credit Facility Eurodollar Loans

Applicable Margin for Revolving Credit Facility Base Rate Loans

Applicable Margin for Term Loan Facility Eurodollar Loans

Applicable Margin for Term Loan Facility Base Rate Loans

I

Credit Rating Level 1

0.950%

0.000%

0.900%

0.000%

II

Credit Rating Level 2

1.000%

0.000%

0.950%

0.000%

III

Credit Rating Level 3

1.200%

0.200%

1.100%

0.100%

IV

Credit Rating Level 4

1.450%

0.450%

1.350%

0.350%

V

Credit Rating Level 5

1.800%

0.800%

1.700%

0.700%

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all Eurodollar Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however, that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three Business Days after the date
on which the Administrative Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level.  From and
after the first time that the Applicable Margin is based on the Borrower’s
Investment Grade Rating, the Applicable Margin shall no longer be calculated by
reference to the Consolidated Leverage Ratio.

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Appraisal”:  an MAI appraisal of the value of an Eligible Unencumbered Real
Property Asset or other Real Property Asset, determined on an “as-is” value
basis, performed by an independent appraiser.

“Appraisal Notice”:  a notice delivered by the Administrative Agent to the
Borrower following an Appraisal Trigger Event, requesting Appraisals pursuant to
Section 6.11.

“Appraisal Trigger Event”:  as defined in Section 6.11(a).

 

--------------------------------------------------------------------------------

6

“Arrangers”:  each of Barclays Bank PLC, Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and its designated
affiliates, each in their capacity as joint lead arranger and bookrunner.

“Assignee”:  as defined in Section 10.6(c).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent in the form of
Exhibit E or any other form approved by the Administrative Agent and the
Borrower.

“Assignor”:  as defined in Section 10.6(c).

“Available Revolving Credit Commitment”:  with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”:  Title 11 of the United States Code, 11 U.S.C. § 101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Bank Secrecy Act”:  the Bank Secrecy Act, 31 CFR 103, as amended from time to
time.

“Base Rate”:  for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month.  For purposes hereof:  “Prime
Rate” shall mean the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the United States or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent).  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate
shall be effective as of the

 

--------------------------------------------------------------------------------

7

opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the one-month Eurodollar Rate, respectively.

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

“Beneficial Ownership Certification”:  a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”:  as defined in Section 10.7.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Base”:  at any time, an amount equal to:

(a)the sum of:

(i)the Eligible Unencumbered Pool Asset Value multiplied by 65.0% and

(ii)the GAAP book value of Eligible Unencumbered Other Assets,

minus

(b)the aggregate amount of Consolidated Unsecured Debt (which shall, for the
avoidance of doubt, exclude any Revolving Extensions of Credit or Term Loans
under this Agreement) of the Parent REIT and its subsidiaries outstanding as of
the date of determination,

which shall be determined based on the most recent Borrowing Base Certificate
delivered pursuant to Section 5.1(k) or Section 6.12 (as updated in connection
with the delivery of any Eligible Unencumbered Real Property Asset Certificate
by the Borrower since the delivery of the most recent Borrowing Base
Certificate).

“Borrowing Base Certificate”:  a certificate, appropriately completed and
substantially in the form of Exhibit K, together with all supporting
documentation reasonably requested by the Administrative Agent.

 

--------------------------------------------------------------------------------

8

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”:  with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization Rate”:  with respect to any Real Property Asset, (i) if such
Real Property Asset is directly or indirectly subject to a Lien (other than a
Permitted Lien) or Negative Pledge that secures any Indebtedness of any Person,
7.25%, and (ii) if such Real Property Asset is not directly or indirectly
subject to a Lien that secures any Indebtedness of any Person or is subject to a
Negative Pledge or Permitted Lien, 7.75%.

“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the
applicable Issuing Lender, as applicable, as collateral for the L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances or, if the applicable
Issuing Lender benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender.  The term “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of

 

--------------------------------------------------------------------------------

9

acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Casualty”:  with respect to any Property, that such Property is damaged or
destroyed, in whole or in part, by fire or other casualty.

“Change in Law”:  the occurrence, after the Restatement Effective Date (or, with
respect to any Lender not party to this Agreement as of the Restatement
Effective Date, such later date on which such Lender becomes party hereto), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Parent REIT; (b) during any
period of 12 consecutive months, the board of directors of the Parent REIT shall
cease to consist of a majority of Continuing Directors; (c) the Borrower shall
cease to own, directly or indirectly, 100% of the equity interests of any
Subsidiary Guarantor free and clear of any Liens (other than Permitted Liens)
unless the Eligible Unencumbered Assets owned by such

 

--------------------------------------------------------------------------------

10

Subsidiary Guarantor are removed from the Borrowing Base in accordance with this
Agreement; or (d) the Parent REIT or one of its Wholly Owned Subsidiaries shall
(i) fail to be sole general partner of the Borrower or cease to own, directly or
indirectly, all the general partnership interests of the Borrower, (ii) fail to
control the management and policies of the Borrower or (iii) fail to own a
majority of the Capital Stock of the Borrower.

“Class A Notes”: as defined in the definition of “Permitted Note Purchase”.

“Class B Notes”: as defined in the definition of “Permitted Note Purchase”.

“Closing Date”:  June 25, 2018.

“Closing Date Ground Leases”:  each of (a) 817 First Colonial Road, Virginia
Beach, Virginia, 23451; (b) 4804 West Plano Parkway, Plano, Texas, 75093;
(c) 1175 N 21st Street, Newark, Ohio, 43055; (d) 548 Canal Street, Brattleboro,
Vermont, 05301-3416 (e) 23221 Pacific Highway S, Kent, Washington, 98032-2721;
(f) 6909 Odana Rd, Madison, Wisconsin, 53719-1038; (g) 187 High Street,
Ellsworth, Maine, 04605; (h) 4035 Route 31, Clay, NY, 13039; (i) 7736 State Ave,
Kansas City, Kansas, 66112-2820; (j) 304 Hartford Turnpike, Vernon, Connecticut,
06066-4719; (k) 54 N Groesbeck Hwy, Mount Clemens, MI, 48043-5427,
(l) Crossroads Square Shopping Center, Westminster, Maryland, 21157; (m) 528
South Broadway, Salem, New Hampshire, 03079; (n) 560 N Lexington-Springmill
Road, Mansfield, Ohio, 44906; and (o) 1690 Beaver Road, Baden, Pennsylvania,
15005.

“Co-Syndication Agents”:  as defined in the preamble hereto.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  with respect to any Lender, each of the Term Loan Commitment, the
Incremental Loan Commitment and the Revolving Credit Commitment of such Lender.

“Commitment Fee”:  as defined in Section 2.7(a).

“Commitment Fee Rate”:  

(a)on any date of determination from and after the Restatement Effective Date
(and unless and until the Ratings Opt-In has occurred), a rate equal to
(i) 0.25% per annum, if the Available Revolving Credit Commitments on such date
is greater than 50% of the Total Revolving Credit Commitments, and (ii) 0.15%
per annum, if the Available Revolving Credit Commitments on such date is less
than or equal to 50% of the Total Revolving Credit Commitments; and

(b)on any date of determination on and after the Ratings Opt-In Date, a
percentage per annum determined by reference to the Credit Rating Level as set
forth below) (provided that any accrued Commitment Fee amounts unpaid but
payable at the rate determined by reference to the availability of Revolving
Credit Commitment as set forth in subparagraph (a) above shall be payable as
provided in Section 2.7):



 

--------------------------------------------------------------------------------

11

Credit Rating Level

Commitment Fee Rate

Credit Rating Level 1

0.125%

Credit Rating Level 2

0.150%

Credit Rating Level 3

0.200%

Credit Rating Level 4

0.250%

Credit Rating Level 5

0.300%

 

At such time as this subparagraph (b) is applicable, the Commitment Fee Rate
shall be determined by reference to the Credit Rating Level in effect from time
to time; provided that no change in the Commitment Fee Rate from the application
of the Credit Rating Levels shall be effective until three Business Days after
the Ratings Opt-In Date.  From and after the Ratings Opt-In Date, the Commitment
Fee Rate shall no longer be calculated pursuant to clause (a) by reference to
the availability of Revolving Credit Commitments.

“Commitment Increase Supplement”:  as defined in Section 2.23(b)(iii).

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute, and the applicable rules,
regulations and orders of the Commodity Futures Trading Commission (and the
application and official interpretation thereof) related thereto.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of any Plan subject to Section 412 or 430 of the Code, Section 414(b), (c), (m)
or (o) of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Condemnation”:  a temporary or permanent taking by any Governmental Authority
as the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Consolidated Adjusted EBITDA”:  for any given period and without duplication,
(a) the Consolidated EBITDA of the Parent REIT and its Subsidiaries determined
on a consolidated basis for such period, minus (b) the Reserve for
Replacements.  The Parent REIT’s Ownership Share of the Consolidated Adjusted
EBITDA of its Unconsolidated Joint Ventures will be included when determining
the Consolidated Adjusted EBITDA of the Parent REIT.

 

--------------------------------------------------------------------------------

12

“Consolidated EBITDA”:  with respect to a Person for any period and without
duplication:  (a) net income (loss) of such Person for such period determined on
a consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period):  (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Real Property Assets; and (v) equity in
net income (loss) of its Unconsolidated Joint Ventures; plus (b) such Person’s
Ownership Share of Consolidated EBITDA of its Unconsolidated Joint
Ventures.  Consolidated EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805.  For purposes of this definition,
nonrecurring items shall be deemed to include (1) gains and losses on early
extinguishment of Indebtedness, (2) severance and other restructuring charges
and non-cash items and charges, including share-based compensation expense and
impairment charges or expenses (to the extent not actually paid as a cash
expense and other than non-cash charges that constitute an accrual of a reserve
for future cash payments or charges), (3) transaction costs of permitted
transactions which transaction costs are not permitted to be capitalized
pursuant to GAAP, (4) impairment losses, (5) equity based, non-cash
compensation, and (6) (x)  transaction and restructuring costs and expenses
incurred in connection with the initial public offering of the Parent REIT
(other than severance costs and expenses) to the extent arising on or prior to
the date that falls 18 months after the Closing Date and (y) transaction and
restructuring costs and expenses incurred in connection with the Parent REIT
Follow-On Offering  (other than severance costs and expenses) to the extent
arising on or prior to the date that falls 18 months after the Restatement
Effective Date (or, in each case, such later date as determined by the
Administrative Agent in the exercise of its reasonable discretion). The Parent
REIT’s Ownership Share of the Consolidated EBITDA of its Unconsolidated Joint
Ventures will be included when determining the Consolidated EBITDA of the Parent
REIT.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Parent REIT or any Subsidiary shall have
made any Adjustment Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Adjustment
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Parent REIT or any
Subsidiary shall have made an Adjustment Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
pro forma basis.  For purposes hereof, “Adjustment Disposition” means any
Disposition or series of related Dispositions that yields gross proceeds to the
Parent REIT or any of its Subsidiaries in excess of $100,000,000, and
“Adjustment Acquisition” means any Acquisition that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the Capital
Stock of a Person, and (b) involves the payment of consideration by the Parent
REIT and its Subsidiaries in excess of $100,000,000.

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of
(a) Consolidated Adjusted EBITDA of the Group Members for such period to
(b) Consolidated Fixed Charges for such period.

 

--------------------------------------------------------------------------------

13

“Consolidated Fixed Charges”:  with respect to a Person and for any period and
without duplication:  (a) the Consolidated Interest Expense of such Person paid
in cash for such period, plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends paid by such Person during such period. The Parent REIT’s Ownership
Share of the Consolidated Fixed Charges of its Unconsolidated Joint Ventures
will be included when determining the Consolidated Fixed Charges of the Parent
REIT.

“Consolidated Interest Expense”:  with respect to a Person and for any period,
without duplication, (a) total interest expense of such Person, including
capitalized interest (other than capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, but excluding amortization of deferred
loan costs, gains or losses on the early retirement of Indebtedness, debt
modification charges, or prepayment premiums, plus (b) such Person’s Ownership
Share of the Consolidated Interest Expense of its Unconsolidated Joint Ventures
for such period.

“Consolidated Leverage Ratio”:  on any date of determination, the ratio of
(a) Consolidated Total Debt of the Group Members on such date to (b) Total Asset
Value on such date; provided that for purposes of calculating Total Asset Value
on any date, the Total Asset Value of any Person Disposed of by the Borrower or
its Subsidiaries during such period shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

“Consolidated Secured Debt”:  with respect to a Person as of a given date and
without duplication, the aggregate principal amount of all Indebtedness of such
Person outstanding on such date that is secured in any manner by any lien on any
property and, in the case of the Parent REIT, shall include (without
duplication) the Parent REIT’s Ownership Share of the Consolidated Secured Debt
of its Unconsolidated Joint Ventures; provided that, any Recourse Indebtedness
that is secured only by a pledge of equity interests shall not be deemed to be
Consolidated Secured Debt.

“Consolidated Secured Debt Leverage Ratio”:  on any date of determination, the
ratio of (a) Consolidated Secured Debt of the Group Members on such date to
(b) Total Asset Value on such date; provided that for purposes of calculating
Total Asset Value on any date, the Total Asset Value of any Person Disposed of
by the Borrower or its Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period).

“Consolidated Total Debt”:  as to any Person as of a given date and without
duplication:  (a) all Indebtedness of such Person and its Subsidiaries
determined on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Joint Venture of such Person.

“Consolidated Unsecured Debt”:  with respect to a Person as of a given date, all
Consolidated Total Debt of such Person that is not Consolidated Secured Debt of
such Person;

 

--------------------------------------------------------------------------------

14

provided that, any Recourse Indebtedness that is secured only by a pledge of
equity interests shall be deemed to be Consolidated Unsecured Debt.

“Consolidated Unsecured Interest Expense”:  with respect to a Person for any
period and without duplication, all Consolidated Interest Expense of such Person
for such period attributable to Consolidated Unsecured Debt of such Person.

“Continuing Directors”:  the directors of the Parent REIT on the Restatement
Effective Date, after giving effect to the transactions contemplated hereby or
at the beginning of any period of 12 consecutive months for which any such
determination is being made, and each other director of the Parent REIT, if, in
each case, such other director’s nomination for election to the board of
directors of the Parent REIT is recommended or approved by at least a majority
of the then Continuing Directors or such other director receives the vote of the
Permitted Investors in his or her election by the shareholders of the Parent
REIT.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Credit Rating”:  as of any date of determination, the higher of the credit
ratings (or their equivalents) most recently announced for the Parent REIT’s
long-term senior unsecured non-credit enhanced debt for borrowed money by,
subject to the terms hereof, any of the Rating Agencies.  A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa.  A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa.  A credit rating of BBB+ from S&P is equivalent to
a credit rating of Baa1 by Moody’s and vice versa.  A credit rating of A- from
S&P is equivalent to a credit rating of A3 from Moody’s and vice versa.  It is
the intention of the parties that if the Parent REIT shall only obtain a credit
rating from S&P or Moody’s without seeking or obtaining a credit rating from the
other of S&P or Moody’s, the Borrower shall be entitled to the benefit of the
Credit Rating Level for such Credit Rating.  In the event the only credit rating
is from Fitch, the Parent REIT shall be deemed to not have a Credit Rating.  If
the Parent REIT shall have obtained a credit rating from more than one of the
Rating Agencies, the highest of the ratings shall control, unless the split in
the Credit Ratings is two or more Credit Rating Levels apart, in which case the
Credit Rating Level shall be deemed to be the Credit Rating Level that is
immediately below the higher of the two ratings. In the event, subject to the
terms hereof, that the Parent REIT shall have obtained a credit rating from more
than one of the Rating Agencies and shall thereafter lose such rating or ratings
(whether as a result of a withdrawal, suspension, election to not obtain a
rating, or otherwise) such that only one rating from S&P or Moody’s is
remaining, the operative rating would be deemed to be the remaining rating. In
the event that the Parent REIT shall have obtained a credit rating from one or
more of the Rating Agencies and

 

--------------------------------------------------------------------------------

15

shall thereafter lose such rating or ratings (whether as a result of withdrawal,
suspension, election to not obtain a rating, or otherwise) from such Rating
Agencies and as a result does not have a credit rating from one or more of S&P
or Moody’s, the Borrower shall be deemed for the purposes hereof not to have a
Credit Rating.  If at any time any of the Rating Agencies shall no longer
perform the functions of a securities rating agency, then the Borrower and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Credit Rating of the other of S&P or Moody’s, if
one has been provided, shall continue to apply.

“Credit Rating Level”:  one of the following five pricing levels, as applicable,
and provided that, from and after Ratings Opt-In Date, during any period that
the Parent REIT has no Credit Rating, Credit Rating Level 5 shall be the
applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to A- by S&P or A3 by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB+ by S&P or Baa1 by Moody’s and
Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB by S&P or Baa2 by Moody’s and
Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB- by S&P or Baa3 by Moody’s and
Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P (if S&P has issued a
Credit Rating) and Baa3 by Moody’s (if Moody’s has issued a Credit Rating) or
there is no Credit Rating.

“Debtor Relief Laws”:  the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulted Amount”:  as defined in Section 2.16(g).

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that:

(a)has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender

 

--------------------------------------------------------------------------------

16

notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due,

(b)has notified the Borrower, the Administrative Agent or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied),

(c)has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or

(d)has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) has become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender and each
Lender.

“Derivatives Counterparty”:  as defined in the definition of “Restricted
Payment”.

“Disclosable Event”:  as defined in Section 6.13.

 

--------------------------------------------------------------------------------

17

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Division Transaction”: with respect to any limited liability company (a) the
division of such limited liability company into two or more limited liability
companies pursuant to a “plan of division” or similar method or (b) the
creation, or reorganization into, or allocation of its assets to, one or more
series, in the case of clause (a) and (b) above, within the meaning of the
Delaware Limited Liability Company Act or similar statute in any other state.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Subsidiary”:  each direct or indirect Subsidiary of the Borrower that
directly or indirectly owns or leases an Eligible Unencumbered Asset.

“Eligible Unencumbered Assets”:  collectively, the Eligible Unencumbered
Mortgage Notes Receivable, the Eligible Unencumbered Real Property Assets and
Eligible Unencumbered Other Assets.

“Eligible Unencumbered Mortgage Notes Receivable”:  any Mortgage Note Receivable
that is (i) not subject to (a) a Lien other than Permitted Liens or (b) any
Negative Pledge other than Permitted Negative Pledges, (ii) not more than
60 days past due, (iii) owned solely by the Borrower or a Subsidiary Guarantor,
(iv) secured by a first priority lien on real property located on a Real
Property Asset that meets the criteria for Eligible Unencumbered Real Property
Asset (excluding the conditions set forth in clause (b) of the definition
thereof) and (v) if owned by a subsidiary of the Parent REIT, (a) no direct or
indirect equity interest of such subsidiary is subject to any Liens (other than
in favor of the Parent REIT or any Wholly-Owned Subsidiary of the Parent REIT or
of the Borrower and Permitted Liens) or Negative Pledge (other than Permitted
Negative Pledges) and (b) the Borrower has the right, directly or indirectly, to
sell, transfer or otherwise dispose of such Mortgage Note Receivable without the
consent of any Person (other than any consent required under this Agreement and
other than Permitted Transfer Restrictions).

 

--------------------------------------------------------------------------------

18

“Eligible Unencumbered Mortgage Notes Receivable Value”:  on any date of
determination, an aggregate amount equal to the GAAP book value of Eligible
Unencumbered Mortgage Notes Receivable as of such date, provided that, the
Eligible Unencumbered Mortgage Notes Receivable Value for any Eligible
Unencumbered Mortgage Notes Receivable owned by an Unconsolidated Joint Venture
shall be equal to the Parent REIT’s Ownership Share of the Eligible Unencumbered
Mortgage Notes Receivable Value for such Eligible Unencumbered Mortgage Notes
Receivable.

“Eligible Unencumbered Other Assets”:  cash, cash equivalents and Marketable
Securities that are (i) not subject to (a) a Lien other than Permitted Liens or
(b) any Negative Pledge other than Permitted Negative Pledges, (ii) owned solely
by the Borrower or a Subsidiary Guarantor and (iii) if owned by a subsidiary of
the Parent REIT, (a) no direct or indirect equity interest of such subsidiary is
subject to any liens (other than in favor of the Parent REIT or any Wholly-Owned
Subsidiary of the Parent REIT or of the Borrower and Permitted Liens) or
Negative Pledge (other than Permitted Negative Pledges) and (b) the Borrower has
the right, directly or indirectly, to sell, transfer or otherwise dispose of
such cash, cash equivalents and Marketable Securities without the consent of any
Person (other than any consent required under this Agreement and other than
Permitted Transfer Restrictions), provided that, value given to Eligible
Unencumbered Other Assets owned by an Unconsolidated Joint Venture shall be
equal to the Parent REIT’s Ownership Share of the applicable value for such
Eligible Unencumbered other assets.  As of any date of determination, the GAAP
book value of Marketable Securities that constitute Eligible Unencumbered Other
Assets shall not exceed 5.0% of Total Asset Value as of such date.

“Eligible Unencumbered Pool Asset Value”:  on any date of determination, an
aggregate amount equal to:

(a)with respect to the Eligible Unencumbered Real Property Assets, the Eligible
Unencumbered Real Property Value, plus

(b)with respect to the Eligible Unencumbered Mortgage Notes Receivable, the
Eligible Unencumbered Mortgage Notes Receivable Value.

For purposes of determining Eligible Unencumbered Pool Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
subsidiary, during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Pool Asset Value.

“Eligible Unencumbered Real Property Asset”:  any Real Property Asset for which
the Administrative Agent has received an Eligible Unencumbered Real Property
Asset Certificate from the Borrower certifying that such Real Property Asset
meets the following criteria:

(a)such Real Property Asset is located in any of the 50 states of the United
States or the District of Columbia;

 

--------------------------------------------------------------------------------

19

(b)such Real Property Asset is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or subject to a ground lease pursuant to an Acceptable
Ground Lease;

(c)such Real Property Asset shall not have any material environmental,
structural, title or other defects, and not be subject to any condemnation
proceeding that in any event would give rise to a materially adverse effect as
to the value, use of, operation of or ability to sell or finance such Real
Property Asset;

(d)(i) such Real Property Asset shall be subject to (A) a triple-net lease to a
third party or (B) a double-net lease to a third party and (ii) the weighted
average remaining lease term for all Eligible Unencumbered Real Property Assets
at any time shall be greater than ten years;

(e)the Administrative Agent shall have received a full Appraisal of such Real
Property Asset, prepared in accordance with USPAP or, in the event an Appraisal
is not available, a true and complete copy of the purchase agreement for such
Real Property Asset;

(f)such Real Property Asset is not subject to (i) a Lien (other than Permitted
Liens) or (ii) any Negative Pledge (other than Permitted Negative Pledges); and

(g)if such Real Property Asset is owned by a subsidiary of the Parent REIT,
(i) no direct or indirect equity interest of such subsidiary is subject to any
Liens (other than in favor of the Parent REIT or any Wholly-Owned Subsidiary of
the Parent REIT or of the Borrower and Permitted Liens) or Negative Pledge
(other than Permitted Negative Pledges) and (ii) the Borrower has the right,
directly or indirectly, to sell, transfer or otherwise dispose of such Real
Property Asset without the consent of any Person, in each case, other than any
consent required under this Agreement and other than Permitted Transfer
Restrictions.

A Real Property Asset satisfying the conditions set forth above shall become an
Eligible Unencumbered Real Property Asset on the second Business Day after
receipt by the Administrative Agent of an Eligible Unencumbered Real Property
Asset Certificate from the Borrower.

“Eligible Unencumbered Real Property Asset Certificate”:  a certificate duly
executed by a Responsible Officer, substantially in the form of Exhibit D.

“Eligible Unencumbered Real Property Value”: on any date of determination,
subject to the proviso below, an aggregate amount equal to:

(a)the sum of (A) for any Eligible Unencumbered Real Property Asset owned or
leased by the Parent REIT and its subsidiaries for more than four fiscal
quarters, the Unencumbered NOI of such Eligible Unencumbered Real Property Asset
for the fiscal quarter most recently ended multiplied by four divided by the
applicable Capitalization Rate for such asset and (B) for any Eligible
Unencumbered Real Property Asset owned or leased by the Parent REIT and the
subsidiaries for less than four fiscal quarters, an

 

--------------------------------------------------------------------------------

20

amount equal to the lesser of the appraised value and the sum of the purchase
price plus lease incentives of such Eligible Unencumbered Real Property Asset
(unless no Appraisal is available as of such date of determination, in which
case the amount shall be the sum of the purchase price plus lease incentives);
provided that, the aggregate amount of lease incentives included above for all
Eligible Unencumbered Real Property Assets as of any date of determination shall
not exceed $10.0 million:

minus the sum of:

(b)(i)the aggregate Eligible Unencumbered Real Property Value of Real Property
Assets leased to any single tenant or group of Affiliates thereof exceeding 15%
of the Eligible Unencumbered Real Property Value;

(ii)[reserved];

(iii)the aggregate Eligible Unencumbered Pool Asset Value of properties with
tenants whose business is classified within the same NAICS Industry Group
exceeding 25% of the Eligible Unencumbered Real Property Value;

(iv)the aggregate Eligible Unencumbered Real Property Value of properties
located in a single state exceeding 20% of the Eligible Unencumbered Real
Property Value;

(v)the aggregate Eligible Unencumbered Real Property Value of properties subject
to construction, redevelopment or undeveloped land exceeding 10% of the Eligible
Unencumbered Real Property Value;

(vi)the aggregate Eligible Unencumbered Real Property Value of properties
subject to a ground lease exceeding 15% of the Eligible Unencumbered Real
Property Value; and

(vii)the aggregate Eligible Unencumbered Real Property Value of properties
subject to a double-net lease exceeding 15% of the Eligible Unencumbered Real
Property Asset Value;

For purposes of determining Eligible Unencumbered Real Property Value, (i) Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
Subsidiary during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Real Property Value and (ii) the
Eligible Unencumbered Real Property Value for any Eligible Unencumbered Real
Property Asset owned by an Unconsolidated Joint Venture shall be equal to the
Parent REIT’s Ownership Share of the Eligible Unencumbered Real Property Value
for such Eligible Unencumbered Real Property Asset.  Nothing in either
clause (a) or (b) above shall require that the Parent REIT or a subsidiary
obtain an Appraisal of any real estate, unless such Appraisal is required by
GAAP.

“Environmental Claim”:  any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened,

 

--------------------------------------------------------------------------------

21

instituted, or completed pursuant to any applicable Environmental Law against
any Group Member or against or with respect to any Real Property or facility.

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, agreements or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(local time in London, England), two Business Days prior to the commencement of
such Interest Period or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (local time in London, England) two Business Days prior
to the commencement of such Interest Period; provided that, if LIBO Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided further that, if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.

 

--------------------------------------------------------------------------------

22

“Eurodollar Loans”:  Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:  as defined in the definition of “Change of Control”.

“Excluded Hedge Obligation”:  with respect to any Loan Party, any obligation
under Specified Hedge Agreements if, and to the extent that, all or a portion of
the Guarantee Obligations of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such obligation (or any Guarantee Obligation
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guarantee Obligation of
such Loan Party becomes effective with respect to such obligation under such
Hedge Agreement. If an obligation under a Specified Hedge Agreement arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes illegal.

“Facility”:  each of (a) the Initial Term Loans made hereunder (the “Initial
Term Loan Facility”), (b) the Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”) and (c) any Series of
Incremental Loans (each such Series, an “Incremental Loan Facility”).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA”:  the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et
seq., as amended from time to time.

 

--------------------------------------------------------------------------------

23

“Federal Funds Effective Rate”:  for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fitch”:  Fitch, Inc. and its successors.

“Fronting Exposure”:  at any time there is a Revolving Credit Lender that is a
Defaulting Lender, with respect to any Issuing Lender, such Defaulting Lender’s
Revolving Credit Percentage of the outstanding L/C Obligations with respect to
Letters of Credit issued by such Issuing Lender other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof.

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, as adopted by the Financial Accounting
Standards Board and the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners and
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender”:  as defined in Section 10.6(g).

“Group Members”:  the Parent REIT and all of its Subsidiaries, including,
without limitation, the Borrower.

“Guarantee Agreement”:  the Amended and Restated Guarantee Agreement to be
executed and delivered by the Parent REIT and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other payment obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (b) to advance

 

--------------------------------------------------------------------------------

24

or supply funds (i) for the purchase or payment of any such primary obligation
or (ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lesser of (A) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (B) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”:  the collective reference to the Parent REIT and the Subsidiary
Guarantors.

“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Group Members providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Hedge Bank”: any Person that is an Agent, a Lender, an Arranger or an Affiliate
of any of the foregoing at the time it enters into a Specified Hedge Agreement,
in its capacity as a party thereto, whether or not such Person subsequently
ceases to be an Agent, a Lender, an Arranger or an Affiliate of any of the
foregoing; provided that, at the time of entering into a Specified Hedge
Agreement, no Hedge Bank shall be a Defaulting Lender.

“Incremental Lenders”:  as defined in Section 2.23.

“Incremental Loan Amendment”:  as defined in Section 2.23.

“Incremental Loan Commitment”:  as defined in Section 2.23.

“Incremental Loan Effective Date”:  as defined in Section 2.23.

“Incremental Loan Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

“Incremental Loan Maturity Date”:  with respect to any Series of Incremental
Loans, the date on which such Series shall become due and payable in full
hereunder, as

 

--------------------------------------------------------------------------------

25

specified in the applicable Incremental Loan Amendment (whether at the stated
maturity, by acceleration or otherwise).

“Incremental Loans”:  as defined in Section 2.23.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property (excluding any obligations
under a contract to purchase Property that has not been consummated) or services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of the fair market value of such property
and the aggregate amount of the obligations so secured, and (j) for the purposes
of Section 7.2(n) and Section 8.1(e) only, all net obligations of such Person in
respect of Hedge Agreements.  The Indebtedness of any Person shall (x) include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor and (y) exclude liabilities or
obligations associated with operating leases whether or not included in
Indebtedness in accordance with GAAP.  For purposes of clause (j) above, the
principal amount of Indebtedness in respect of Hedge Agreements shall equal the
net amount that would be payable (giving effect to netting) at such time if such
Hedge Agreement were terminated.

“Indemnified Liabilities”:  as defined in Section 10.5.

“Indemnitee”:  as defined in Section 10.5.

“Initial Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make an Initial  Term Loan to the Borrower hereunder during
the Initial Term Loan Commitment Period in a principal amount not to exceed the
amount set forth under the heading “Term Loan Commitment” opposite such Lender’s
name on Annex A, as the same may be changed from time to time pursuant to the
terms hereof.  The aggregate amount of the Initial Term Loan Commitments on the
Restatement Effective Date is $200,000,000. The Initial Term Loan Commitment
shall automatically terminate on the Initial Term Loan Commitment Termination
Date.

 

--------------------------------------------------------------------------------

26

“Initial Term Loan Commitment Period”: the period from the Restatement Effective
Date through and including November 22, 2019.

“Initial Term Loan Commitment Termination Date”: the date that is the earlier of
(x) the Initial Term Loan Funding Date and (y) November 22, 2019.

“Initial Term Loan Funding Date”: the date the Initial Term Loans are funded
pursuant to Section 2.3.

“Initial Term Loan Lenders”:  each Lender that (a) has an Initial Term Loan
Commitment or that is a holder of an Initial Term Loan or (b) has any other
Incremental Loan Commitment for other Incremental Loans designated as Initial
Term Loans pursuant to Section 2.23 or is the holder of any other Incremental
Loan designated as an Initial Term Loan pursuant to Section 2.23.

“Initial Term Loans”:  the term loans made on the Initial Term Loan Funding Date
pursuant to Section 2.3, together with any Incremental Loans designated as
Initial Term Loans pursuant to Section 2.23.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one week or one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (local time in New York City) on
the date that is three Business Days prior

 

--------------------------------------------------------------------------------

27

to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond any Term Loan Maturity Date shall end on the
Revolving Credit Termination Date or such Term Loan Maturity Date, as
applicable; and

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Interpolated Rate”:  in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between:

(a)the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of  such Loan; and

(b)the applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of such Loan,

each as of approximately 11:00 A.M. (local time in London, England) two Business
Days prior to the commencement of such Interest Period of such Loan.

“Investment Grade Ratings”:  the public rating as determined by S&P of at least
BBB- or Moody’s of at least Baa3, as the case may be, of the Parent REIT’s
senior unsecured non-credit enhanced long-term indebtedness for borrowed money.

“Investments”:  as defined in Section 7.7.

“Issuing Lenders”:  (a) Barclays Bank PLC, Citibank, N.A. and Bank of America,
N.A. or (b) any other Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and the Administrative Agent.

“Joint Venture”:  any joint venture entity, whether a company, unincorporated
firm, association, partnership or any other entity which, in each case, in which
the Parent REIT or its Subsidiaries has a direct or indirect equity or similar
interest and which is not a Wholly Owned Subsidiary of the Borrower.

 

--------------------------------------------------------------------------------

28

“L/C Commitment”:  as to any Issuing Lender, the amount set forth under the
heading “L/C Commitment” opposite such Issuing Lender’s name on Annex A as such
amount may be increased or decreased from time to time as agreed to in writing
by such Issuing Lender and the Borrower and notified to the Administrative
Agent.  The aggregate of all L/C Commitments for all Issuing Lenders as of the
Restatement Effective Date is $10,000,000.

“L/C Exposure”:  for any Lender, at any time, its Revolving Credit Percentage of
the total L/C Obligations at such time.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

“L/C Sublimit”:  $10,000,000, as such amount may be reduced pursuant to
Section 3.9.

“Lender Payment Amount”:  as defined in Section 2.16(g).

“Lenders”:  the Term Loan Lenders, the Incremental Lenders and the Revolving
Credit Lenders, as applicable, party to this Agreement from time to time.

“Letters of Credit”:  as defined in Section 3.1(a).

“LIBO Rate”:  as defined in the definition of “Eurodollar Base Rate”.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Guarantee Agreement, the Applications and
the Notes.

“Loan Parties”:  the Parent REIT, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document.  For the avoidance of doubt, a
Group Member shall not be a Loan Party solely because it is a beneficiary to an
Application.

“Loans”:  the Term Loans, the Incremental Loans (if any) and the Revolving
Credit Loans.

 

--------------------------------------------------------------------------------

29

“Majority Facility Lenders”:  at any time, with respect to any Facility, the
holders of more than 50% of in the case of (a) the Initial Term Loan Facility,
the aggregate unpaid principal amount of the Initial Term Loans then
outstanding; (b) each Series of Incremental Loans, the aggregate unpaid
principal amount of the Incremental Loans of such Series then outstanding (and,
in the case any Incremental Loan Commitments of such Series remains undrawn and
available, prior to the termination of such Commitments, the holders of more
than 50% of the aggregate Incremental Loan Commitments of such Series then in
effect), and (c) the Revolving Credit Facility, the Total Revolving Extensions
of Credit, as the case may be, then outstanding under such Facility (or, in the
case of the Revolving Credit Facility, prior to any termination of the Revolving
Credit Commitments, the holders of more than 50% of the Total Revolving Credit
Commitments then in effect).

“Majority Revolving Credit Facility Lenders”:  the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Marketable Securities”:  securities evidencing indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a senior unsecured long
term credit rating of BBB- or higher from S&P, Baa3 or higher from Moody’s, or
an equivalent or higher rating from another Rating Agency.

“Material Acquisition”:  any Acquisition (or series of related Acquisitions) or
any Investment (or series of related Investments) permitted by Section 7.7 and
consummated in accordance with the terms of Section 7.7 for which the aggregate
consideration paid in respect of such Acquisition or Investment (including any
Indebtedness assumed in connection therewith) is $250,000,000 or more.

“Material Adverse Effect”:  (a) a material adverse effect on the business,
assets, operations or financial condition of the Loan Parties, taken as a whole;
(b) a Material Property Event with respect to the Eligible Unencumbered Assets,
taken as a whole; (c) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents; or
(d) a material adverse effect on the legality, validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Environmental Amount”:  an amount or amounts payable by any of the
Group Members or in respect to any Real Property in the aggregate in excess of
$20,000,000, for:  costs to comply with any applicable Environmental Law; costs
of any investigation, and any remediation, of any Material of Environmental
Concern which is required by applicable Environmental Law or a Governmental
Authority; and compensatory damages (including, without limitation damages to
natural resources), punitive damages, fines, and penalties pursuant to any
applicable Environmental Law.

“Material Property Event”:  with respect to any Eligible Unencumbered Asset, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Eligible Unencumbered Asset, (b) material adverse

 

--------------------------------------------------------------------------------

30

effect on the ownership of such Eligible Unencumbered Asset, or (c) result in a
Material Environmental Amount.

“Material Tenant Event”:  any event with respect to any tenant that (together
with its affiliates and subsidiaries) either (a) leases properties comprising at
least 5.0% of the Total Asset Value of the Parent REIT and its Subsidiaries on a
consolidated basis as of the last day of the most recently ended fiscal quarter
or (b) contributes at least 5.0% of Net Operating Income of the Parent REIT and
its Subsidiaries on a consolidated basis for the most recently ended
four-fiscal-quarter period.

“Material Unencumbered Real Property Event”:  any event or series of events that
impact properties of the Parent REIT or any of its Subsidiaries or
Unconsolidated Joint Ventures that (a) comprise at least 5.0% of the Total Asset
Value of the Parent REIT and its Subsidiaries on a consolidated basis as of the
last day of the most recently ended fiscal quarter or (b) contribute at least
5.0% of Net Operating Income of the Parent REIT and its Subsidiaries on a
consolidated basis for the most recently ended four-fiscal-quarter period.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any applicable
Environmental Law.

“Maximum Revolving Facility Availability”:  at any date, an amount equal to the
lesser of (a) the Total Revolving Credit Commitments on such date and (b) the
Borrowing Base on such date.

“Money Laundering Control Act”:  the Money Laundering Control Act of 1986, as
amended from time to time.

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

“Mortgage Notes Receivable”:  a note receivable representing indebtedness owed
to the Borrower or one of the Parent REIT’s subsidiaries which is secured by a
mortgage lien on real property having a value in excess of the amount of such
indebtedness, provided that, any such indebtedness owed by an Unconsolidated
Joint Venture shall be reduced by the portion of such indebtedness attributable
to the Borrower’s or such Subsidiary’s, as applicable, Ownership Share of such
Unconsolidated Joint Venture.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA and  to which the Borrower or any
Commonly Controlled Entity has an obligation to contribute.

“NAICS Industry Group”:  any “Industry Group” as defined by The North American
Industry Classification System, as published by the Executive Office of the
President Office of Management and Budget, United States 2012.

 

--------------------------------------------------------------------------------

31

“Negative Pledge”:  with respect to a given asset, any provision of a document,
instrument or agreement (other than any Loan Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for the Obligations; provided that, an agreement that (a) conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, or (b) contains Permitted Transfer Restrictions, shall not,
in any such case, constitute a Negative Pledge.

“Net Operating Income”:  for any Real Property Asset and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods):  (i) total revenues (as determined in accordance with GAAP)
attributable to such Real Property Asset during the given period, including but
not limited to rents, additional rents (including tenant reimbursement income
for expenses not excluded from the description in clause (ii) below) and all
other revenues (including earned income from direct financing leases) from such
Real Property Asset, as well as proceeds from rent/payment loss or business
interruption insurance, condemnation awards to the extent relating to lost usage
compensation, lease termination fees and legal settlements or awards related to
lease or loan payments (but not in excess of the actual rent/payments otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent/payments,
minus (ii) all expenses paid (excluding interest, amortization and depreciation,
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Real Property Asset during
the given period, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such Real
Property Asset, but specifically excluding (w) any of the foregoing to the
extent included in imputed management fee referred to in clause (iv) below as
reasonably determined by the Borrower, (x) any general overhead expenses of the
Parent REIT and its subsidiaries, (y) capital expenses, debt service charges,
losses covered by insurance, and non-cash expenses, and (z) any property
management fees) all of the preceding expenses shall only be included to the
extent not covered by the tenant as required in the lease agreement, minus
(iii) the Reserve for Replacements for such Real Property Asset as of the end of
such period, minus (iv) an imputed management fee in an amount equal to the
greater of actual management fees incurred or 1% of the gross revenues for such
Real Property Asset for such period, minus (v) all rents received from tenants
or licensees in default of payment or other material monetary obligations under
their lease for 45 days or more, or with respect to leases as to which the
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding (and that, with respect to
tenants or licensees in bankruptcy, have filed a motion to reject their lease or
license respectively in such bankruptcy or other insolvency proceeding).

For purposes of determining Net Operating Income, to the extent that greater
than 5% of Net Operating Income is attributable to leases where the mortgagee,
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding, such excess

 

--------------------------------------------------------------------------------

32

shall be excluded.  Net Operating Income shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of above and below market rent intangibles pursuant to FASB ASC
805.

For the purpose of calculating Net Operating Income for any Real Property Asset,
(i) the revenue from rents attributable to such Real Property Asset during any
monthly period of free rent shall be deemed to be the contracted monthly amount
of initial rent immediately following such free rent period, provided that, such
period of deemed revenue from rents shall not exceed three months for any Real
Property Asset for any tenant and its affiliates and (ii) the Net Operating
Income for any Real Property Asset owned by an Unconsolidated Joint Venture
shall be equal to the Parent REIT’s Ownership Share of the Net Operating Income
for such Real Property Asset.

“New Revolving Credit Lender”:  as defined in Section 2.23(b)(ii).

“Non-Consenting Lender”:  as defined in Section 2.22(b).

“Non-Defaulting Lender”:  at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

“Nonrecourse Indebtedness”:  with respect to a Person as of a given date and
without duplication, (a) the aggregate principal amount of all indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except Nonrecourse Indebtedness Exceptions) is contractually limited to
specific assets of such Person, including equity interests in such Person,
encumbered by a lien securing such indebtedness and (b) if such Person is a
Single Asset Entity, any indebtedness of such Person (and a loan secured by
multiple properties owned by Single Asset Entities shall be considered
Nonrecourse Indebtedness of such Single Asset Entities even if such indebtedness
is cross-defaulted and cross-collateralized with the loans to such other Single
Asset Entities; provided that, such indebtedness that is cross-defaulted and
cross-collateralized otherwise satisfies clause (a) above with respect to the
applicable Single Asset Entities).

“Nonrecourse Indebtedness Exceptions”:  with respect which Indebtedness for
which recourse for payment is generally limited to specific assets encumbered by
a lien securing such Indebtedness, customary exceptions for fraud, material
misrepresentations, gross negligence, willful misconduct, unlawful acts,
misapplication of funds, environmental indemnities, prohibited transfers, claims
that result from intentional mismanagement of or waste at the Real Property
Asset securing such Nonrecourse Indebtedness or which are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document), failure to pay taxes,
failure to maintain insurance, insurance deductibles, ERISA liability, violation
of “special purpose entity” covenants, bankruptcy, insolvency receivership or
other similar events and other exceptions customarily excluded by institutional
lenders in nonrecourse financings of real estate.

“Non-U.S. Lender”:  as defined in Section 2.18(f).

 

--------------------------------------------------------------------------------

33

“Non-U.S. Participant”:  as defined in Section 2.18(f).

“Note”:  any promissory note evidencing any Loan.

“Obligations”:  (i) the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise and (ii) all obligations and
liabilities of any Loan Party to any Hedge Bank under any Specified Hedge
Agreement; provided that, the definition of “Obligations” shall not create or
include any guarantee by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Hedge Obligations of such
Loan Party.

“OFAC”:  Office of Foreign Assets Control of the United States Department of the
Treasury.

“Other Charges”:  all ground rents, maintenance charges, impositions other than
taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Property, now or hereafter levied or assessed or imposed against the Real
Property or any part thereof.

“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, registration of, enforcement of, receipt
or perfection of a security interest under or otherwise with respect to, this
Agreement or any other Loan Document.

“Ownership Share”: with respect to any subsidiary of a Person (other than a
Wholly Owned Subsidiary) or any Unconsolidated Joint Venture of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such subsidiary or Unconsolidated Joint
Venture or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such subsidiary or Unconsolidated Joint Venture
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such subsidiary or Unconsolidated Joint Venture.

“Parent REIT”:  as defined in the preamble hereto.

 

--------------------------------------------------------------------------------

34

“Parent REIT Follow-On Offering”:  as defined in Section 5.1(p).

“Participant”:  as defined in Section 10.6(b).

“Participation Amount”:  as defined in Section 3.4(b).

“Payment Amount”:  as defined in Section 3.5.

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investors”:  (a) Eldridge Industries, LLC and (b) Todd L. Boehly,
together with his spouse, parents, grandparents, siblings, siblings’ children,
aunts, uncles, in-laws, children, stepchildren, grandchildren or
stepgrandchildren, or one or more trusts or limited liability companies or other
entities, the sole beneficiaries, members or equity owners of which are any of
the foregoing, and his charitable trusts.

“Permitted Liens”:  as to any Person:  (a) Liens securing taxes, assessments and
other charges or levies imposed by any Governmental Authority not yet due and
payable (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws if the imposition of such Lien could
reasonably be expected to have a Material Adverse Effect) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 6.3;
(b) deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar applicable Requirements of Law or in
connection with performance of bids and trade contracts and leases where such
Person is the tenant; (c) encumbrances on Real Property consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto which do  not materially detract
from the value of such property for its intended business use or impair the
intended business use thereof in the business of such Person; (d) the rights of
tenants under leases or subleases not interfering with the ordinary conduct of
business of such Person; (e) Liens in favor of the Administrative Agent for the
benefit of the Lenders; (f) normal and customary rights of setoff against
deposits in favor of banks and other depository institutions; (g) Liens of a
collecting bank under Section 4-210 of the Uniform Commercial Code, or similar
law, on items in the course of collection; and (h) Liens in favor of any Group
Member in connection with an Eligible Unencumbered Mortgage Note Receivable.

Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on (x) any Eligible Unencumbered Asset (except
Liens pursuant to clauses (a), (c) or (e) above), or (y) the Capital Stock of
any Person that is the direct or indirect owner of any Eligible Unencumbered
Asset (except inchoate Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority not yet due and payable pursuant to
clause (a) above or Liens pursuant to clause (e) above).

 

--------------------------------------------------------------------------------

35

“Permitted Negative Pledge”:  as defined in Section 7.12.

“Permitted Note Purchase”: collectively, (a) the contribution by the Borrower of
the net proceeds of the Initial Term Loans to SCF RC Funding Canal LLC, a direct
or indirect wholly-owned subsidiary of the Borrower, or any other direct or
indirect wholly-owned subsidiary of the Borrower, as cash common equity, (b) the
purchase by SCF RC Funding Canal LLC, or any other direct or indirect
wholly-owned subsidiary of the Borrower of (i) Net-Lease Mortgage Notes, Series
2016-1, Class A issued by SCFRCF I and SCFRCF II (the “Class A Notes”), and (ii)
the Net-Lease Mortgage Notes, Series 2016-1, Class B issued by SCFRCF I and
SCFRCF II (the “Class B Notes” and, together with the Class A Notes, the “2016-1
Notes”), in each case, issued pursuant to the 2016-1 Supplement, on
the  secondary market for an amount equal to the par value of the 2016-1 Notes
plus accrued and unpaid interest on such notes, or such higher purchase price as
is agreed upon with the holders thereof, with the net proceeds of the Initial
Term Loans, and (c) the repayment, redemption or cancellation of the 2016-1
Notes by SCFRCF,  SCFRCF II and/or SCFRCF III. 

“Permitted Transfer Restrictions”:  (a) obligations, encumbrances or
restrictions contained in any sale agreement restricting the creation of liens
on, or the sale, transfer or other disposition of equity interests or property
that is subject to, any Real Property Asset pending the sale thereof; provided
that the encumbrances and restrictions apply only to the subsidiary or assets
that are subject to such sale agreement, (b) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements, franchise agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Real Property Asset,
without regard to the transaction value), including rights of first offer or
refusal arising under such agreements and leases, in each case, that limit, but
do not prohibit, sale or mortgage transactions, and (c) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other subsidiary of the Parent REIT imposing obligations in
respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
subsidiary pursuant to “tax protection” or other similar agreements.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan, other than a multiemployer plan as defined
in Section 3(37) or 4001(a)(3) of ERISA, that is covered by ERISA and in respect
of which the Borrower is an “employer” as defined in Section 3(5) of ERISA.

“Pre-Conversion Borrower”:  as defined in Section 4.1(b).

“Preferred Dividends”:  for any period and without duplication, all Restricted
Payments paid during such period on Preferred Equity Interests issued by the
Parent REIT or any of its subsidiaries.  Preferred Dividends shall not include
dividends or distributions (a) paid or

 

--------------------------------------------------------------------------------

36

payable solely in equity interests (other than mandatorily redeemable stock)
payable to holders of such class of equity interests, (b) paid or payable to the
Parent REIT or a Subsidiary, or (c) constituting or resulting in the redemption
of Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Preferred Equity Interests”:  with respect to any Person, equity interests in
such Person which are entitled to preference or priority over any other equity
interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate”:  as defined in the definition of “Base Rate”.

“Principal Financial Officer”:  the chief financial officer, any director (or
equivalent) or officer from time to time of the Parent REIT with actual
knowledge of the financial affairs of the Parent REIT and its Subsidiaries.

“Pro Forma Balance Sheet”:  as defined in Section 4.1.

“Projections”:  as defined in Section 6.2(c).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Rating Agency”:  each of S&P, Moody’s and Fitch, or any other nationally
recognized statistical rating agency which has been approved by the
Administrative Agent in its sole discretion.

“Ratings Opt-In”:  as defined in the definition of “Applicable Margin”.

“Ratings Opt-In Date”:  as defined in the definition of “Applicable Margin”.

“Real Property”:  with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.

“Real Property Asset”:  a real property asset (including improvements, fixtures,
equipment and related tangible personal property) owned by the Borrower or any
of the subsidiaries in fee simple or leased pursuant to a ground lease located
in the United States and for retail, medical, industrial, service-based or
entertainment use (and any operating business ancillary thereto).

“Recourse Indebtedness”:  any Indebtedness, to the extent that recourse of the
applicable lender for non-payment is not limited to such lender’s Liens (if any)
on a particular asset or group of assets (except to the extent the Property on
which such lender has a Lien and to which its recourse for non-payment is
limited constitutes cash or Cash Equivalents, to which extent such Indebtedness
shall be deemed to be Recourse Indebtedness); provided that, personal

 

--------------------------------------------------------------------------------

37

recourse of any Person for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, failure to maintain
insurance, failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.  For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.

“Register”:  as defined in Section 10.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“REIT Controlled Affiliate”:  any Person that directly or indirectly, is
controlled by the Parent REIT.  For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

“REIT Permitted Investments”:  Investments by the Parent REIT or any Subsidiary
of the Parent REIT in the following items at any one time outstanding; provided
that, on any date of determination, the aggregate value of such holdings of the
Parent REIT and its Subsidiaries shall not exceed the following amounts as a
percentage of Total Asset Value on such date:

(i)

Mortgage Notes Receivables

  5%

(ii)

Pro rata share of Unconsolidated Joint Ventures

5%

(iii)

Ground lease properties

5%

(iv)

Unencumbered Real Properties that are not free-standing net leased retail
locations

5%

(v)

Publicly traded and non-traded securities

5%

(vi)

Aggregate of (i) to (v)

15%

 

“REIT Status”:  with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.

 

--------------------------------------------------------------------------------

38

“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived.

“Required Lenders”:  at any time, Lenders holding more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans and Incremental
Loans, if any, then outstanding, (b) the aggregate undrawn and available amount
of Incremental Loan Commitments, if any, then outstanding, and (c) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that, if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
Commitments and Aggregate Exposure of such Lender at such time.

“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, or the construction, use,
alteration or operation of any Real Property, or any part thereof, whether now
or hereafter enacted and in force, and all permits, licenses and authorizations
and regulations relating thereto, and, with respect to any Real Property, all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to the Group Members, at any time in
force affecting such Real Property or any part thereof.

“Reserve for Replacements”:  for any period and with respect to any Real
Property Asset, an amount equal to (i)(a) the aggregate square footage of all
completed space of such Real Property Asset that is not subject to “triple net”
or “double-net” leases multiplied by (b) $0.10 multiplied by (c) the number of
days in such period divided by (ii) 365.  If the term Reserve for Replacements
is used without reference to any specific Real Property, then it shall be
determined on an aggregate basis with respect to all Real Property Assets and
the applicable Ownership Shares of all Real Property Assets of all
Unconsolidated Joint Ventures.

“Responsible Officer”:  the chief executive officer, president, treasurer or
chief financial officer of the Parent REIT, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Parent REIT.

“Restatement Effective Date”:  April 12, 2019.

“Restricted Payments”:  (a) any dividend or other distribution, direct or
indirect, on account of any equity interest of the Parent REIT or any of its
subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of equity interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interests

 

--------------------------------------------------------------------------------

39

of the Parent REIT or any of its subsidiaries now or hereafter outstanding;
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any equity interests of the Parent
REIT or any of its subsidiaries now or hereafter outstanding and (d) any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating any
Group Member to make payments to such Derivatives Counterparty as a result of
any change in market value of any such Capital Stock.

“Revolving Commitment Increase Notice”:  each notice delivered by the Borrower
to the Administrative Agent pursuant to Section 2.23 requesting an increase to
the Revolving Credit Commitments.

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Annex A, or, as the case may be, in the Assignment and Assumption substantially
in the form of Exhibit E pursuant to which such Lender became a party hereto, as
the same may be changed from time to time pursuant to the terms hereof.  The
original aggregate amount of the Total Revolving Credit Commitments is
$400,000,000.

“Revolving Credit Commitment Period”:  the period from and including the
Restatement Effective Date to the Revolving Credit Termination Date.

“Revolving Credit Increase Effective Date”:  as defined in Section 2.23(b).

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”:  as defined in Section 2.1.

“Revolving Credit Note”:  as defined in Section 2.5.

“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).

“Revolving Credit Termination Date”:  the fourth anniversary of the Restatement
Effective Date, as such date may be extended pursuant to Section 2.6.

“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

 

--------------------------------------------------------------------------------

40

“Revolving Offered Increase Amount”:  with respect to any Revolving Commitment
Increase Notice, the amount of the increase in Revolving Credit Commitments
requested by the Borrower in such Revolving Commitment Increase Notice pursuant
to Section 2.23(a).

“S&P”:  Standard & Poor’s Ratings Services and its successors.

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Series”: as defined in Section 2.23.

“Single Asset Entity”:  a bankruptcy remote, single purpose entity which is a
subsidiary of the Parent REIT and which is neither the owner of an Eligible
Unencumbered Asset nor a Subsidiary Guarantor, which owns real property and
related assets which are security for Indebtedness of such entity, and which
Indebtedness does not constitute Indebtedness of any other Person except as
provided in the definition of Nonrecourse Indebtedness (except for Nonrecourse
Indebtedness Exceptions). In addition, if the assets of a Person that is a
bankruptcy remote, single purpose entity which is a subsidiary of the Parent
REIT and which is neither the owner of an Eligible Unencumbered Asset nor a
Subsidiary Guarantor consist solely of (i) equity interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes hereof.

“Single Employer Plan”:  any employee benefit plan, other than a multiemployer
plan as defined in Section 3(37) or 4001(a)(3) of ERISA, that is covered by
Title IV of ERISA or Section 412 of the Code, and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“SPC”:  as defined in Section 10.6(g).

 

--------------------------------------------------------------------------------

41

“Specially Designated Nationals List”:  the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.

“Specified Hedge Agreement”: any Hedge Agreement permitted under Section 7.2(n)
that is entered into by and between any Loan Party and any Hedge Bank and
designated in writing by the Borrower to the Administrative Agent as a
“Specified Hedge Agreement”.

“Specified Master Trust Notes Documents”:  collectively, (a) the Amended and
Restated Master Indenture dated as of July 11, 2017 (the “Indenture”) among SCF
RC Funding I LLC, as an Issuer (“SCFRCF I”), SCF RC Funding II LLC, as an Issuer
(“SCFRCF II”), SCF RC Funding III LLC, as an Issuer (“SCFRCF III”), and
Citibank, N.A., as Indenture Trustee (the “Trustee”); (b) the Amended and
Restated Property Management and Servicing Agreement dated as of July 11, 2017
among SCFRCF I, as an Issuer, SCFRCF II, as an Issuer, and SCFRCF III, as an
Issuer, each Joining Party thereto, as an Issuer, the Borrower (f/k/a SCF Realty
Capital LLC), as Property Manager and Special Servicer, Midland Loan Services, a
Division of PNC Bank, National Association, as Back-Up Manager, and the Trustee;
(c) the Amended and Restated Performance Support Agreement dated as of July 11,
2017, by the Borrower (f/k/a SCF Realty Capital LLC), as support provider, for
the benefit of the Trustee, for the benefit of the Noteholders referred to
therein; (d) the Amended and Restated Series 2016-1 Supplement to Master
Indenture, dated as of July 11, 2017 (the “2016-1 Supplement”), among SCFRCF I,
SCFRCF II and the Trustee; (e) the Series 2017-1 Supplement to Amended and
Restated Master Indenture, dated as of July 11, 2017 (the “2017-1 Supplement”),
among SCFRCF I, SCFRCF II, SCFRCF III and the Trustee; (f) the Series 2016-1
Notes (as defined in the 2016-1 Supplement); (g) the Series 2017-1 Notes (as
defined in the 2017-1 Supplement); and (h) any other notes issued from time to
time pursuant to the Indenture, as amended, restated, supplemented or otherwise
modified from time to time (collectively, with the notes under clauses (f) and
(g), the “Master Trust Notes”).

“State”:  any state, commonwealth or territory of the United States of America,
in which the subject of such reference or any part thereof is located.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent REIT.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower that is or becomes a
party to the Guarantee Agreement.

 

--------------------------------------------------------------------------------

42

“Supermajority Lenders”:  at any time, the holders of more than 66⅔% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.  The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Supermajority Lenders at any time.

“Tangible Net Worth”:  as of a given date, the stockholders’ equity of the
Parent REIT and its subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining stockholders’ equity of the Parent REIT and its
subsidiaries):  (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP (other than lease intangible assets, net of lease
intangible liabilities), all determined on a consolidated basis.

“Term Loan Increase Notice:”  each notice delivered by the Borrower to the
Administrative Agent pursuant to Section 2.23 requesting an increase to the Term
Loan Commitments.

“Term Loan Facilities”:  the collective reference to the Initial Term Loan
Facility and each Incremental Loan Facility.

“Term Loan Lenders”:  the collectively reference to the Initial Term Loan
Lenders and the Incremental Lenders, if any.

“Term Loan Maturity Date”:  (a) with respect to the Initial Term Loans, the date
that is the fifth anniversary of the Restatement Effective Date and (b) with
respect to any Incremental Loans designated as Terms Loans, the final maturity
date as specified in the applicable Incremental Loan Amendment.

“Term Loan Offered Increase Amount:”  with respect to any Term Loan Commitment
Increase Notice, the amount of the increase in Term Loan Commitments requested
by the Borrower in such Term Loan Commitment Increase Notice pursuant to
Section 2.23.

“Term Loan Percentage”:  as to any Term Loan Lender at any time, with respect to
any Term Loan Facility, the percentage which such Lender’s Commitment for such
Facility then constitutes of the aggregate Commitments for such Facility (or,
with respect to any Term Loan Facility that has been funded, the aggregate then
unpaid principal amount of such Lender’s Term Loans in respect of such Term Loan
Facility).

“Term Loans”:  the collective reference to the Initial Term Loans and the
Incremental Loans, if any.

“Term Note”:  as defined in Section 2.5(e).

 

--------------------------------------------------------------------------------

43

“Total Asset Value”:  at a given time, the sum (without duplication) of all of
the following of the Parent REIT and its subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a)cash, cash equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien (other than Permitted Liens) or a
Negative Pledge (other than a Permitted Negative Pledge) or the disposition of
which is restricted in any way (other than Permitted Transfer Restrictions)) and
the GAAP book value of Marketable Securities; plus

(b)subject to the proviso below, the sum of (x) for any Real Property Asset
owned or leased by the Borrower and its subsidiaries for more than four fiscal
quarters, the Net Operating Income of such Real Property Asset for the fiscal
quarter most recently ended multiplied by four, divided by the applicable
Capitalization Rate for such asset and (y) for any Real Property Asset owned or
leased by the Borrower and its subsidiaries for less than four fiscal quarters,
an amount equal to the lesser of the appraised value and the sum of the purchase
price plus lease incentives of such Real Property Asset; plus

(c)the GAAP book value of Mortgage Notes Receivable or notes receivable (owned
as of the end of the fiscal quarter most recently ended); plus

(d)the lesser of (i) $10,000,000 and (ii) the aggregate sums expended on the
construction or redevelopment of improvements (including land acquisition costs)
with respect to properties on which construction or redevelopment has commenced
but has not yet been completed;

provided that, the aggregate amount of lease incentives included in clause (b)
above as of any date of determination shall not exceed $10.0 million.

The Parent REIT’s Ownership Share of assets held by Unconsolidated Joint
Ventures (excluding assets of the type described in the immediately preceding
clause (a)) shall be included in the calculation of Total Asset Value consistent
with the above described treatment for assets owned by the Parent REIT or a
consolidated subsidiary.  For purposes of determining Total Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT, any
subsidiary or any Unconsolidated Joint Venture, as applicable, during the fiscal
quarter most recently ended shall be excluded from the calculation of Total
Asset Value.

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Credit Lenders outstanding
at such time.

“Total Secured Recourse Indebtedness”:  Consolidated Secured Debt of the Parent
REIT and its subsidiaries that is not Nonrecourse Indebtedness.

“Transactions”:  this Agreement, the Permitted Note Repurchase and the Parent
REIT Follow-On Offering.

 

--------------------------------------------------------------------------------

44

“Transferee”:  as defined in Section 10.14.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unconsolidated Joint Venture”:  with respect to any Person, any other Person in
whom such Person holds an investment that is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person. Unless otherwise
specified, any reference to “Unconsolidated Joint Venture” shall mean an
Unconsolidated Joint Venture of the Parent REIT or its subsidiaries.

“Unencumbered Interest Coverage Ratio”:  for any period, the ratio of
(a) Unencumbered NOI of the Group Members for such period to (b) Consolidated
Unsecured Interest Expense of the Group Members for such period.

“Unencumbered Leverage Ratio”:  on any date of determination (x) on or prior to
March 31, 2019, the ratio of (a) Consolidated Unsecured Debt of the Group
Members on such date to (b) Eligible Unencumbered Pool Asset Value of the
Eligible Unencumbered Assets on such date and (y) thereafter, the ratio of (a)
Consolidated Unsecured Debt of the Group Members on such date to (b) the sum of
(i) Eligible Unencumbered Pool Asset Value of the Eligible Unencumbered Assets
on such date plus (ii) the GAAP book value of Eligible Unencumbered Other Assets
on such date.

“Unencumbered NOI”:  for any period:

(a)with respect to all Eligible Unencumbered Real Property Assets, Net Operating
Income for the most recent fiscal quarter ended from all such Eligible
Unencumbered Real Property Assets owned as of the end of such fiscal quarter and
owned for the full fiscal quarter most recently ended; plus

(b)solely when calculating the Unencumbered Interest Coverage Ratio and without
duplication of amounts captured in clause (a) above, with respect to all
Eligible Unencumbered Real Property Assets owned as of the end of the most
recent fiscal quarter, but not for the full fiscal quarter, Net Operating Income
from all such assets; plus

(c)solely when calculating the Unencumbered Interest Coverage Ratio, income from
Eligible Unencumbered Mortgage Notes Receivable and interest from notes
receivable; provided that income from any Eligible Unencumbered Mortgage Notes
Receivable owned by an Unconsolidated Joint Venture shall be equal to the Parent
REIT’s Ownership Share of the income for such from Eligible Unencumbered
Mortgage Notes Receivable.

“Unimproved Land”:  land on which no development (other than improvements that
are not material and are temporary in nature) has occurred.

“USA PATRIOT Act”:  the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56), as amended from time to time.

 

--------------------------------------------------------------------------------

45

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions

.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent REIT, the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.  Any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater.  For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.  All calculations of financial ratios and other
similar calculations hereunder shall be for the Parent REIT and its Subsidiaries
on a consolidated basis; provided that for any such calculations made with
reference to any period ending prior to the Closing Date, such calculations
shall be for the Pre-Conversion Borrower and its Subsidiaries on a consolidated
basis.

 

--------------------------------------------------------------------------------

46

Section 2AMOUNT AND TERMS OF COMMITMENTS

2.1Revolving Credit Commitments

. (a)  Subject to the terms and conditions hereof, each Revolving Credit Lender
severally agrees to make revolving credit loans (the “Revolving Credit Loans”)
to the Borrower from time to time during the Revolving Credit Commitment Period
in an aggregate principal amount at any one time outstanding that will not cause
(i) such Lender’s Revolving Credit Percentage of the sum of the aggregate
principal amount of all Revolving Credit Loans then outstanding plus the L/C
Obligations then outstanding to exceed the amount of such Lender’s Revolving
Credit Commitment or (ii) the Total Revolving Extensions of Credit to exceed the
Maximum Revolving Facility Availability at such time.  During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

(b)The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.2Procedure for Revolving Credit Borrowing

.  The Borrower may borrow under the Revolving Credit Commitments on any
Business Day during the Revolving Credit Commitment Period, provided that the
Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to
11:00 A.M. (local time in New York City) (i) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (ii) on the
Borrowing Date, in the case of Base Rate Loans).  Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple in excess
thereof (or, if the lesser of (A) the Borrowing Base and (B) the then aggregate
Available Revolving Credit Commitments is less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple
in excess thereof.  Upon receipt of any such Borrowing Notice from the Borrower,
the Administrative Agent shall promptly notify each Revolving Credit Lender
thereof.  Each Revolving Credit Lender will make its Revolving Credit Percentage
of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 1:00 P.M. (local time in New York City) on the Borrowing Date requested by
the Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

2.3Initial Term Loans

.  (a)  Subject to the terms and conditions hereof, each Initial Term Loan
Lender severally agrees to make a single term loan (each, an “Initial Term
Loan”) to the Borrower at any time during the Initial Term Loan Commitment
Period in an amount for each Initial Term Loan Lender not to exceed the amount
of the Initial Term Loan Commitment of such Lender.  The Initial Term Loans may
from time to time be Eurodollar

 

--------------------------------------------------------------------------------

47

Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.4 and 2.11.

(b)The Borrower shall repay all outstanding Initial Term Loans on the Term Loan
Maturity Date for the Initial Term Loans. Once borrowed and repaid, no Initial
Term Loan Commitment may be re-borrowed.

 

2.4Procedure for Initial Term Loan Borrowing

.  The Borrower shall deliver to the Administrative Agent a Borrowing Notice
(which Borrowing Notice must be received by the Administrative Agent prior to
11:00 A.M. (local time in New York City) (i) three Business Days prior to the
Initial Term Loan Funding Date, in the case of Eurodollar Loans, or (ii) one
Business Day prior to the Initial Term Loan Funding Date, in the case of Base
Rate Loans).  Upon receipt of such Borrowing Notice the Administrative Agent
shall promptly notify each Initial Term Loan Lender thereof.  Not later than
1:00 P.M. (local time in New York City) on the Initial Term Loan Funding Date
each Initial Term Loan Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the
Initial Term Loan or Initial Term Loans to be made by such Lender.  The
Administrative Agent shall make available to the Borrower the aggregate of the
amounts made available to the Administrative Agent by the Initial Term Loan
Lenders, in like funds as received by the Administrative Agent.

2.5Repayment of Loans; Evidence of Debt

.  (a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender or Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of each Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1) and (ii) the then unpaid principal amount of
each Term Loan of each Term Loan Lender on the Term Loan Maturity Date for such
Term Loans (or on such earlier date on which the Loans become due and payable
pursuant to Section 8.1).  The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
Restatement Effective Date until payment in full thereof, in each case, at the
rates per annum, and on the dates, set forth in Section 2.13.  

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each  Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.  

 

--------------------------------------------------------------------------------

48

(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement; provided further, that in the
event of any conflict between the entries made in the Register and the accounts
of each Lender maintained pursuant to Section 2.5(b), the entries made in the
Register shall control.

(e)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans or Term
Loans, as the case may be, of such Lender, substantially in the forms
of  Exhibit F-1 or F-2, respectively (a “Revolving Credit Note” or “Term Note”),
with appropriate insertions as to date and principal amount; provided, that
delivery of Notes shall not be a condition precedent to the occurrence of the
Restatement Effective Date or the making of the Loans or issuance of Letters of
Credit on the Restatement Effective Date.

2.6Extension of Revolving Credit Termination Date

.  (a)  During the period commencing not more than 120 days prior to, and ending
not less than 30 days prior to, the original Revolving Credit Termination Date,
the Borrower may request an extension of the Revolving Credit Termination Date
of up to one year by delivering to the Administrative Agent a written notice
(the “Extension Request”), which the Administrative Agent shall distribute
promptly to the Lenders, provided that, the Revolving Credit Termination Date,
as extended, shall not be later than April 12, 2024.

(b)The extension of the Revolving Credit Termination Date shall become
automatically effective on the date on which the following conditions have been
satisfied:

(i)the Administrative Agent shall have received the Extension Request by the
time specified in Section 2.6(a) above;

(ii)no Default or Event of Default shall have occurred and be continuing either
on the date that the Borrower delivers the Extension Request, or on the original
Revolving Credit Termination Date immediately prior to or after giving effect to
such extension, provided that, the Borrower shall deliver (A) a certificate from
a Responsible Officer together with the Extension Request certifying that no
Default or Event of Default shall have occurred and be continuing on the date
the Borrower delivers such Extension Request and (B) on the original Revolving
Credit Termination Date, a certificate from a Responsible Officer certifying
that no Default or Event of Default shall have occurred and be continuing on the
original Revolving Credit Termination Date; and

(iii)the Borrower shall have paid to the Administrative Agent, for distribution
to each Lender, a one-time fee in an amount equal to 0.15% of the Revolving
Credit Commitment of such Lender on such date (or, if the Revolving

 

--------------------------------------------------------------------------------

49

Credit Commitments have been terminated, the aggregate principal amount of the
Revolving Credit Loans then outstanding).

2.7Commitment Fees, etc.

  (a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee (the “Commitment Fee”) for the
period from and including the Restatement Effective Date to the last day of the
Revolving Credit Commitment Period, computed at the applicable Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the Restatement Effective Date.  If there is any change in the
Commitment Fee Rate during any quarter, the actual daily amount of the
Commitment Fee shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect.

(b)The Borrower agrees to pay to each Co-Syndication Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and
such Co-Syndication Agent.

(c)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

(d)The Borrower agrees to pay to the Administrative Agent for the account of
each Initial Term Loan Lender a commitment fee for the period from and including
the Restatement Effective Date to the Initial Term Loan Commitment Termination
Date, in an amount of 0.25% of the Initial Term Loan Commitment of such Lender,
payable quarterly in arrears on (x) the last day of June 2019 and September
2019, in each case, to the extent occurring prior to the Initial Term Loan
Commitment Termination Date and (y) the Initial Term Loan Commitment Termination
Date.

2.8Termination or Reduction of Revolving Credit Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Maximum
Revolving Facility Availability.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.

2.9Optional Prepayments

.  The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty (except as required pursuant to
Section 2.19), upon irrevocable notice delivered to the Administrative Agent no
later than 11:00 A.M. (local time in New York City) three Business Days prior
thereto in the case of Eurodollar Loans and no later than 11:00 A.M. (local time
in New York City) one Business Day prior thereto in the case of Base Rate Loans,
which notice shall specify the date and amount of

 

--------------------------------------------------------------------------------

50

such prepayment, whether such prepayment is of Term Loans or Revolving Credit
Loans and whether such prepayment is of Eurodollar Loans or Base Rate Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.18(h); provided, further, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid.  Partial prepayments of Term Loans and Revolving Credit
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

2.10Mandatory Prepayments

.  If at any date the Total Revolving Extensions of Credit exceed the Maximum
Revolving Facility Availability calculated as of such date, the Borrower shall
prepay the Revolving Credit Loans and the outstanding Letters of Credit shall be
Cash Collateralized within three Business Days of such date in an aggregate
amount equal to or greater than such excess so that the Total Revolving
Extensions of Credit no longer exceed the Maximum Revolving Facility
Availability as of such date.  Amounts to be applied in connection with
prepayments made pursuant to this Section shall be applied, first, to the
prepayment of the Revolving Credit Loans (without a corresponding reduction of
the Revolving Credit Commitments) and, second, to Cash Collateralize the
outstanding Letters of Credit.

2.11Conversion and Continuation Options

.  (a)  The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that, no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b)The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole

 

--------------------------------------------------------------------------------

51

discretion not to permit such continuations or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such Facility
and, provided, further, that if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso, such Loans shall be converted
automatically to Base Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

2.12Minimum Amounts and Maximum Number of Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.13Interest Rates and Payment Dates

.  (a)  Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin in effect for such day.

(b)Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan,
any Reimbursement Obligation or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum that is
equal to (i) in the case of the Loans, at the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%,
(ii) in the case of Reimbursement Obligations, at a rate per annum equal to the
rate then applicable to Base Rate Loans under the Revolving Credit Facility plus
2% and (iii) in the case of any interest payable on any Loan or any other amount
payable hereunder at a rate per annum equal to the rate then applicable to Base
Rate Loans under the relevant Facility plus 2%, in each case, with respect to
clauses (i), (ii) and (iii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.14Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin

.  (a)  Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar
Rate.  Any change in the interest rate on a

 

--------------------------------------------------------------------------------

52

Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.13(a) or (b).

2.15Inability to Determine Interest Rate

.  (a)  If prior to the first day of any Interest Period:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(ii)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

(b)If at any time (A) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.15(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.15(a)(i) have not
arisen but the supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Rate shall no longer be used for determining interest rates for loans or (B) the
Required Lenders (including pursuant to this Section 2.15) request an amendment
to this Agreement as a result of the discontinuation of the Eurodollar Rate,
then, in each case, the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to

 

--------------------------------------------------------------------------------

53

the Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). 
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  If such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

2.16Pro Rata Treatment and Payments

.  (a)  Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee or Letter of Credit fee, and
any reduction of the Commitments of the Lenders under any Facility, shall be
made pro rata according to the respective Term Loan Percentages or Revolving
Credit Percentages, as the case may be, of the relevant Lenders.  Each payment
of interest in respect of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.

(b)Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders.  Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.  Each payment (including each
prepayment) by the Borrower on account of principal of any Series of Term Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Term Loans in such Series then held by the Term Loan Lenders.

(c)The application of any payment of Loans under any Facility (including
mandatory prepayments but excluding optional prepayments, which shall be applied
as directed by the Borrower) shall be made, first, to Base Rate Loans under such
Facility and, second, to Eurodollar Loans under such Facility.  Each payment of
the Loans (except in the case of Revolving Credit Loans that are Base Rate
Loans) shall be accompanied by accrued interest to the date of such payment on
the amount paid.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 pm, local time in
New York City, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds.  Any payment made by the Borrower after 2:00 pm,
local time in New York City, on any Business Day shall be deemed to have been on
the next following Business Day.  If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be

 

--------------------------------------------------------------------------------

54

extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing of Loans that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from the Borrower.

(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

(g)Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent.  Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8.1(f), or otherwise) (the amount of such
payment, the “Lender Payment Amount”) for the account of any Lender (whether in
such Lender’s capacity as a Revolving Credit Lender or L/C Participant), and at
the time of such receipt such Lender, in its capacity as L/C Participant, is in
default in any of its obligations pursuant to Section 3.4(a) (the amount of such
obligations in default, the “Defaulted Amount”), the Administrative Agent may
withhold from the Lender Payment Amount

 

--------------------------------------------------------------------------------

55

an amount up to the Defaulted Amount, and apply the amount so withheld toward
payment to the relevant Issuing Lender of the Defaulted Amount or, if
applicable, toward reimbursement of any other Person that has previously
reimbursed such Issuing Lender for the Defaulted Amount.

2.17Requirements of Law

.  (a)  If any Change in Law:

(i)shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes imposed on amounts payable by the
Borrower under this Agreement, taxes expressly excluded under the provisions of
Section 2.18 in defining “Non-Excluded Taxes” or Other Taxes covered by
Section 2.18);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable as reasonably determined by
such Lender (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and substantially consistent with similarly
situated customers of such Lender under agreements having provisions similar to
this Section 2.17(a) after consideration of such factors as such Lender then
reasonably determines to be relevant).  If any Lender becomes entitled to claim
any additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b)If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements or in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the
Restatement Effective Date shall have the effect of reducing the rate of return
on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such Change in Law or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or

 

--------------------------------------------------------------------------------

56

amounts as will compensate such Lender or such corporation for such reduction as
reasonably determined by such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and substantially consistent
with similarly situated customers of such Lender under agreements having
provisions similar to this Section 2.17(b) after consideration of such factors
as such Lender then reasonably determines to be relevant).

(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.18Taxes

.  (a)  All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes (however denominated), branch profit taxes, and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, this Agreement or any other Loan Document, or sold or assigned
an interest in this Agreement or any other Loan Document); (ii) taxes that are
attributable to such Lender’s or the Administrative Agent’s failure to comply
with the requirements of paragraph (e) or (f) of this Section; (iii) taxes that
are United States withholding taxes imposed on amounts payable to such Lender at
the time such Lender becomes a party to this Agreement, except to the extent
that such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such deduction or
withholding pursuant to this Section 2.18; or (iv) any withholding taxes imposed
under FATCA.  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

--------------------------------------------------------------------------------

57

(c)The Borrower shall indemnify each Lender or the Administrative Agent, as the
case may be, within ten days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18(c)) payable or paid by
the Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.  If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure, except to the extent that any such amounts are compensated for by
an increased payment under Section 2.18(a).  The agreements in this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(e)Each Lender shall deliver documentation and information to the Borrower and
the Administrative Agent, at the times and in form required by applicable law or
reasonably requested by the Borrower or the Administrative Agent, sufficient to
permit the Borrower or the Administrative Agent to determine whether or not
payments made with respect to this Agreement or any other Loan Documents are
subject to taxes, and, if applicable, the required rate of withholding or
deduction.  However, a Lender shall not be required to deliver any documentation
or information pursuant to this paragraph that such Lender is not legally able
to deliver.  A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the laws of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not subject such Lender to any material unreimbursed cost or expense, and would
not materially prejudice the legal or commercial position of such Lender.

(f)Any Lender (or Transferee) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent Internal Revenue Service Form W-9 certifying that such
Person is exempt from United States federal backup withholding Tax.  Each Lender
(or Transferee) that in not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the

 

--------------------------------------------------------------------------------

58

Borrower and the Administrative Agent (or, in the case of a Participant that
would be Non-U.S. Lender if it were a Lender (each, a “Non-U.S. Participant”),
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E,
Form W-8ECI, Form W-8IMY (together with all required supporting documentation),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable, and a Form W-8BEN or Form W-8BEN-E,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Non-U.S. Participant, on or before the
date such Non-U.S. Participant purchases the related participation).  In
addition, each Non-U.S. Lender (and Non-U.S. Participant) shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender (and Non-U.S. Participant).  Each Non-U.S.
Lender shall promptly notify the Borrower (or, in the case of a Non-U.S.
Participant, the Lender from which the related participation shall have been
purchased) at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

(g)If a payment made to a Lender under any Loan Document or the Administrative
Agent would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender or the Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
(or the Administrative Agent) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender and the Administrative Agent has complied with such Lender’s and the
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such

 

--------------------------------------------------------------------------------

59

indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.19Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment or conversion of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market.  A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.20Illegality

.  Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate
Loans to Eurodollar Loans shall forthwith be canceled and (b) such Lender’s
Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18(h).

 

--------------------------------------------------------------------------------

60

2.21Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.17, 2.18(a) or 2.20 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 2.17, 2.18(a) or 2.20.

2.22Replacement of Lenders under Certain Circumstances

.  (a)  The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.17 or 2.18 or gives a
notice of illegality pursuant to Section 2.20, (ii) is a Defaulting Lender or
(iii) is a Non-Consenting Lender (as defined below) with a replacement financial
institution; provided that (A) such replacement does not conflict with any
Requirement of Law, (B) no Event of Default under Section 8.1(a) or 8.1(f) shall
have occurred and be continuing at the time of such replacement, (C) prior to
any such replacement, such Lender shall have taken no action under Section 2.21
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.17 or 2.18 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.20, (D) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (E) the Borrower shall
be liable to such replaced Lender under Section 2.18(h) (as though
Section 2.18(h) were applicable) if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (F) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (G) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (H) the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.17 or
2.18, as the case may be, in respect of any period prior to the date on which
such replacement shall be consummated, and (I) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(b)In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment requires the agreement of the Supermajority Lenders, all Lenders or
all affected Lenders in accordance with the terms of Section 10.1 and (iii) the
Required Lenders (or with respect to any consent, waiver or amendment requiring
the consent of the Supermajority Lenders, the Majority Revolving Credit Facility
Lenders) have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

(c)Each party hereto agrees that (i) an assignment required pursuant to this
Section 2.22 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be

 

--------------------------------------------------------------------------------

61

deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.

2.23Incremental Borrowings

.  (a)  At any time after the Restatement Effective Date, so long as no Default
or Event of Default has occurred and is continuing, the Borrower may either
(i) by delivery of notice to the Administrative Agent, request the establishment
of one or more new term loan commitments which may be in the form of a new
series of Incremental Loans or an increase in the amount of the Initial Term
Loans or any then outstanding Series of Incremental Loans (such new term loan
commitments or increase, the “Incremental Loan Commitments”) or (ii) by delivery
of a Revolving Commitment Increase Notice to the Administrative Agent, which
notice shall promptly be copied by the Administrative Agent to each Lender,
request an increase in the Total Revolving Credit Commitments pursuant to a
Revolving Commitment Increase Notice.  The Borrower may request any such
increases in an aggregate amount, together with the aggregate amount of the
Revolving Credit Increase Amounts or any Incremental Loans made since the
Restatement Effective Date, not exceeding $200,000,000, provided that, any such
Revolving Credit Increase Amounts or any Incremental Loans shall be in a minimum
amount of not less than $10,000,000.

(b)Revolving Credit Increase Amounts.  

(i)The Borrower shall (A) first, offer each of the Revolving Credit Lenders the
opportunity to provide a pro rata portion of any Revolving Offered Increase
Amount pursuant to Section 2.23(b)(iii) below, (B) second, offer each of the
Revolving Credit Lenders the opportunity to provide all or a portion of any
Revolving Offered Increase Amount not otherwise accepted by the other Revolving
Credit Lenders (pursuant to clause (A) above) pursuant to Section 2.23(b)(iii)
below and (C) third, with the consent of each Issuing Lender and the
Administrative Agent (which consent shall not be unreasonably withheld), offer
one or more additional banks, financial institutions or other entities the
opportunity to provide all or a portion of such Revolving Offered Increase
Amount not accepted by the Revolving Credit Lenders pursuant to
Section 2.23(b)(ii) below.  Each Revolving Commitment Increase Notice shall
specify which banks, financial institutions or other entities the Borrower
desires to provide such Revolving Offered Increase Amount not accepted by the
Revolving Credit Lenders.  The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify the Revolving Credit Lenders, and, if the
Revolving Credit Lenders do not accept the entire Revolving Offered Increase
Amount, such banks, financial institutions or other entities shall be offered
the opportunity to provide the portion of the Revolving Offered Increase Amount
not accepted by the Revolving Credit Lenders.

(ii)Any additional bank, financial institution or other entity that the Borrower
selects to offer participation in any increased Total Revolving Credit
Commitments and that elects to become a party to this Agreement and provide a

 

--------------------------------------------------------------------------------

62

Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to this Section 2.23(b)(ii) shall execute a New Lender Supplement substantially
in the form of Exhibit I, with the Borrower, each Issuing Lender and the
Administrative Agent, whereupon such bank, financial institution or other entity
(herein called a “New Revolving Credit Lender”) shall become a Revolving Credit
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, provided
that, the Revolving Credit Commitment of any such New Revolving Credit Lender
shall be in an amount not less than $5,000,000.

(iii)Any Revolving Credit Lender that accepts an offer to it by the Borrower to
increase its Revolving Credit Commitment pursuant to this Section 2.23(b)(iii)
shall, in each case, execute a Commitment Increase Supplement substantially in
the form of Exhibit J (each, a “Commitment Increase Supplement”), with the
Borrower, each Issuing Lender and the Administrative Agent, whereupon such
Revolving Credit Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Credit Commitment as
so increased.

(iv)On any Revolving Credit Increase Effective Date, (A) each bank, financial
institution or other entity that is a New Revolving Credit Lender pursuant
Section 2.23(b)(ii) or any Revolving Credit Lender that has increased its
Revolving Credit Commitment pursuant to Section 2.23(b)(iii) shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
relevant Revolving Credit Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other relevant Revolving Credit Lenders, each Revolving Credit Lender’s
portion of the outstanding Revolving Credit Loans of all the Lenders to equal
its Revolving Credit Percentage of such Revolving Credit Loans and (B) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Credit Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.2).  The deemed payments made pursuant to clause (B) of the
immediately preceding sentence in respect of each Eurodollar Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.18(h) if the deemed payment occurs other than on the last day of the
related Interest Periods.

(v)The increase in the Revolving Credit Commitments provided pursuant to this
Section 2.23 shall be effective on the date (the “Revolving Credit Increase
Effective Date”) the Administrative Agent receives satisfactory legal opinions
(which shall include, for the avoidance of doubt, an opinion that such increase
in Revolving Credit Commitments does not contravene this Agreement

 

--------------------------------------------------------------------------------

63

as of the date of such increase), board resolutions and other closing documents
deemed reasonably necessary by the Administrative Agent in connection with such
increase; provided that, immediately prior to and after giving effect to such
increase, (A) no Default or Event of Default shall have occurred and be
continuing, (B) each of the Parent REIT and the Borrower is in pro forma
compliance with Section 7.1, such determination of pro forma compliance to be
based on the then outstanding principal amount of Loans, (C) after giving effect
to the such increase in the Revolving Credit Commitments, the aggregate amount
of Revolving Credit Loans and Letters of Credit then outstanding does not exceed
the Maximum Revolving Facility Availability and (D) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct in all material respects as of such earlier date, (y) to the
extent that such representation or warranty relates to an Eligible Unencumbered
Asset being removed from the Borrowing Base, the representation and warranties
shall be true and correct without regard to such removed Eligible Unencumbered
Asset and (z) to the extent that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.  For the
avoidance of doubt, no increase in the Revolving Credit Commitments pursuant to
this Section 2.23 shall require, as a condition to its effectiveness, the
signature of, or any consent or approval from, any Lender that is not obligated
to increase its Revolving Credit Commitments pursuant to a Commitment Increase
Supplement.

(c)Incremental Loans.

(i)Incremental Loan Commitments shall become Commitments under this Agreement
pursuant to an amendment to this Agreement (each, an “Incremental Loan
Amendment”) executed by the Borrower, each Lender or other Person to whom any
portion of such Incremental Loan Commitments has been allocated (each, an
“Incremental Lender”) and such amendments to the other Loan Documents (executed
by the relevant Loan Party and the Administrative Agent only) as the Borrower
and the Administrative Agent shall reasonably deem appropriate to effect such
purpose.  For the avoidance of doubt, no amendment executed for the purpose of
making Incremental Loan Commitments under this Agreement shall require, as a
condition to its effectiveness, the signature of any Lender that is not
obligated to make an Incremental Loan under such amendment.  The  Incremental
Loan Amendment shall be effective on the date the Administrative Agent receives
satisfactory legal opinions (which shall include, for the avoidance of doubt, an
opinion that such Incremental Loans Commitments do not contravene this Agreement
as of the date of such increase), board resolutions and other closing documents
deemed reasonably necessary by the Administrative Agent in connection with such
increase; provided that, immediately prior to and after giving effect to such
Incremental Loans, (A) no Default or Event of Default shall have occurred and be
continuing, (B) each of the Parent REIT and the

 

--------------------------------------------------------------------------------

64

Borrower is in pro forma compliance with Section 7.1, such determination of pro
forma compliance to be based on the then outstanding principal amount of Loans,
and (C) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, provided
that, (x) to the extent that any such representation or warranty relates to a
specific earlier date, they shall be true and correct in all material respects
as of such earlier date, and (y) to the extent that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

(ii)Each Incremental Loan Commitment shall designate the applicable Incremental
Loans either as a separate series, an increase to the Initial Term Loans or an
increase to any prior series of Incremental Loans (in each case, a “Series”; for
purposes of this Section 2.23, the Initial Term Loans and any increase thereof
shall be deemed to be a Series) for all purposes of this Agreement.  Except for
purposes of this Section 2.23, any Incremental Loans that are designated as an
increase to the Initial Term Loans shall be deemed to be, effective as of the
date (each, an “Incremental Loan Effective Date”) on which the Borrower proposes
such Incremental Loan Commitments shall be effective, and after the making of
such Incremental Loans, Initial Term Loans for all purposes of this Agreement.
For the avoidance of doubt all Incremental Loans shall be incurred under this
Agreement.

(iii)On any Incremental Loan Effective Date on which any Incremental Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions (including, but not limited to, delivery of a
Borrowing Notice), (i) each Incremental Lender of any Series shall make a Loan
to the Borrower (an “Incremental Loan”) in an amount equal to its Incremental
Loan Commitment of such Series and (ii) each Incremental Lender of any Series
shall become a Lender hereunder with respect to the Incremental Loan Commitment
of such Series and the Incremental Loans of such Series made pursuant thereto.

(iv)The Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Incremental Loan Effective Date and in respect thereof
the Series of Incremental Loan Commitments and the Incremental Lenders of such
Series.

(v)The Incremental Loans and Incremental Loan Commitments established pursuant
to this Section 2.23 shall constitute Term Loans and Term Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit from the
Guarantee Agreement equally and ratably with the other Obligations.

 

--------------------------------------------------------------------------------

65

(vi)The terms and provisions of the Incremental Loans and Incremental Loan
Commitments of any Series shall be identical to the Initial Term Loans, provided
that, (x) the applicable Incremental Loan Maturity Date of each Series shall be
as set forth in the applicable Incremental Loan Amendment for such Series which
date shall not be earlier than the Term Loan Maturity Date of the Initial Term
Loans, (y) the terms and conditions applicable to any Series of Incremental
Loans maturing after the Term Loan Maturity Date of the Initial Term Loans may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the such Term Loan
Maturity Date and (z) the Incremental Loans may be priced differently than the
Revolving Credit Loans and the Initial Term Loans.

2.24Defaulting Lender.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lenders against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the

 

--------------------------------------------------------------------------------

66

Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments without
giving effect to Section 2.24(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.  (A)  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.3(a) with respect to Letters of Credit for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral.

(C)With respect to any fee on account of Letters of Credit not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions

 

--------------------------------------------------------------------------------

67

set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 10.18 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Lenders’ Fronting Exposure.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and, in
the case that a Defaulting Lender is a Revolving Credit Lender, each Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)New Letters of Credit.  So long as any Revolving Credit Lender is a
Defaulting Lender, no Issuing Lender shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

(d)Hedge Banks. So long as any Lender is a Defaulting Lender, such Lender shall
not be a Hedge Bank with respect to any Specified Hedge Agreement entered into
while such Lender was a Defaulting Lender

2.25Borrowing Base

.  (a)  Upon any asset ceasing to qualify as an Eligible Unencumbered Real
Property Asset, an Eligible Unencumbered Mortgage Note Receivable or an Eligible
Unencumbered Other Asset, such asset shall immediately be removed from the
calculation of the Borrowing Base.

 

--------------------------------------------------------------------------------

68

(b)Any Eligible Unencumbered Asset may be removed from the Borrowing Base at the
option of the Borrower, provided that (x) no Default or Event of Default shall
have occurred and be continuing immediately prior to and after giving effect to
such removal, and (y) the Borrower delivers to the Administrative Agent
concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate including (i) a statement that no Default or Event of
Default has occurred and is continuing immediately prior to and after giving
effect to such removal, the identity of the such asset being removed, and a
calculation of the value attributable to such Eligible Unencumbered Asset and
(ii) a pro forma Compliance Certificate demonstrating, after giving effect to
such removal, compliance with the covenants set forth in Section 7.1, provided
that, the Borrower shall deliver a certificate as described above, together with
notice of the removal of an Eligible Unencumbered Asset five Business Days prior
to the effective date of such removal in the event of (x) the removal of an
Eligible Unencumbered Asset with an Eligible Unencumbered Pool Asset Value
greater than or equal 5% of the aggregate Eligible Unencumbered Pool Asset Value
at the time of such removal or (y) a removal of one or more Eligible
Unencumbered Assets during any fiscal quarter of the Borrower with an aggregate
Eligible Unencumbered Pool Asset Value greater than or equal to 10% of the
aggregate Eligible Unencumbered Pool Asset Value as of the first day of such
fiscal quarter.

(c)Notwithstanding anything herein to the contrary, the Borrower may not remove
any Mortgage Note Receivable or intercompany loan (such as a master loan
agreement or a note issued pursuant thereto) from the calculation of the
Borrowing Base if such document relates to any other Eligible Unencumbered
Asset.

Section 3LETTERS OF CREDIT

3.1L/C Commitment

.  (a)  Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower or its Subsidiaries on any Business Day
during the Revolving Credit Commitment Period in such form as may be approved
from time to time by such Issuing Lender; provided, that (x) no Issuing Lender
shall have any obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations in respect of Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s L/C Commitment,
(ii) the L/C Obligations would exceed the L/C Sublimit, (iii) the Total
Revolving Extensions of Credit would exceed the Maximum Revolving Facility
Availability at such time or (iv) the L/C Obligations in respect of Letters of
Credit issued by such Issuing Lender, together with the aggregate principal
amount of its other outstanding Revolving Credit Loans hereunder, would exceed
such Issuing Lender’s Revolving Credit Commitment then in effect and (y) the
Borrower shall alternate the selection of the applicable Issuing Lender based on
the number and size of the Letters of Credit requested by the Borrower in order
for each Issuing Lender to be selected for the issuance of Letters of Credit on
an equivalent basis.  Each Letter of Credit shall (A) be denominated in Dollars
and (B) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date which is five Business Days prior to the
Revolving Credit Termination Date; provided that (i) if the Borrower requests
that any Letter of Credit have an expiration date after the Maturity Date, it is
understood and agreed that such Letter of Credit shall only be issued, amended,
renewed or extended, as applicable, if agreed to by the applicable Issuing
Lender and the Administrative Agent in their sole discretion and (ii) to the
extent that any Letter of Credit shall have an

 

--------------------------------------------------------------------------------

69

expiration date after the Maturity Date, subject in all cases to the immediately
preceding clause (i), such Letter of Credit may expire on the date that is one
year after the Maturity Date if the Borrower has provided Cash Collateral
therefor in an amount equal to 105% of the face amount of such Letter of Credit
no later than the Maturity Date; provided, further that any Letter of Credit
with a one-year term may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above unless the conditions set forth in the
immediately preceding proviso are met).

(b)Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, no Issuing Lender shall at any time be obligated to
issue, amend, extend, renew or increase any Letter of Credit hereunder if such
issuance, amendment, extension or increase would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law or one or more of the applicable Issuing Lender’s
policies (now or hereafter in effect) applicable to letters of credit.

(c)For the avoidance of doubt, any Letters of Credit issued by any Issuing
Lender shall be limited to standby letters of credit.

3.2Procedure for Issuance of Letter of Credit

.  The Borrower may from time to time request that an Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request.  Concurrently with the delivery
of an Application to an Issuing Lender, the Borrower shall deliver a copy
thereof to the Administrative Agent.  Upon receipt of any Application, the
applicable Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower (but in no event shall any Issuing Lender be
required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto).  Promptly after
issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower.  Each Issuing Lender
shall promptly give notice to the Administrative Agent of the issuance of each
Letter of Credit issued by such Issuing Lender (including the face amount
thereof), and shall provide a copy of such Letter of Credit to the
Administrative Agent as soon as possible after the date of issuance.

3.3Fees and Other Charges

.  (a)  The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Credit
Facility, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date.  In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of all outstanding Letters of Credit issued by it
of 0.125% per annum, payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date.

 

--------------------------------------------------------------------------------

70

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4L/C Participations

.  (a)  Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Percentage in each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each drawing
paid by such Issuing Lender thereunder.  Each L/C Participant unconditionally
and irrevocably agrees with each Issuing Lender that, if a drawing is paid under
any Letter of Credit issued by such Issuing Lender for which such Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such drawing, or any part thereof, that is
not so reimbursed.  Each L/C Participant’s obligation to pay such amount shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against any Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b)If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per

 

--------------------------------------------------------------------------------

71

annum applicable to Base Rate Loans under the Revolving Credit Facility.  A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c)Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

3.5Reimbursement Obligation of the Borrower

.  The Borrower agrees to reimburse each Issuing Lender, on or before the
Business Day following the date on which such Issuing Lender notifies the
Borrower of the date and amount of a drawing presented under any Letter of
Credit and paid by such Issuing Lender, for the amount of (a) such drawing so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by
such Issuing Lender in connection with such payment (the amounts described in
the foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”).  Each such payment shall be made to such Issuing Lender at
its address for notices specified herein in lawful money of the United States of
America and in immediately available funds.  Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.13(b) and (ii) thereafter,
Section 2.13(c).  Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 8.1(f) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.4 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 2.2 of Base Rate Loans in the amount of such drawing.  The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Credit Loans could be made, pursuant to Section 2.2, if
the Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

3.6Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though

 

--------------------------------------------------------------------------------

72

such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender.  The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

3.7Letter of Credit Payments

.  If compliant documents shall be presented for payment under any Letter of
Credit, the relevant Issuing Lender shall within the period stipulated by the
terms and conditions of such Letter of Credit examine such compliant
documents.  After such examination, the relevant Issuing Lender shall promptly
notify the Borrower and the Administrative Agent in writing of such demand for
payment and if such Issuing Lender has made or will make payment thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender with
respect to any such payment.  The responsibility of the relevant Issuing Lender
to the Borrower in connection with compliant documents presented for payment
under any Letter of Credit, in addition to any payment obligation expressly
provided for in such Letter of Credit issued by such Issuing Lender, shall be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in substantial conformity with the requirements of such Letter of Credit.

3.8Applications

.  To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

3.9Resignation of an Issuing Lender

.  Any Issuing Lender may resign upon 30 days’ notice to the Administrative
Agent, the Lenders and the Borrower.  In the event of any such resignation, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender hereunder by written agreement among the Borrower, the Administrative
Agent, such successor Issuing Lender and the resigning Issuing Lender (provided
that the resigning Issuing Lender shall not be required to execute or deliver
any written agreement if the resigning Issuing Lender has no Letters of Credit
or Reimbursement Obligations outstanding); provided that, the failure by the
Borrower to appoint a successor shall not affect the resignation of such Issuing
Lender. On the date of effectiveness of such resignation, the Borrower shall pay
all accrued and unpaid fees to the resigning Issuing Lender pursuant to
Section 3.3.  Any Issuing Lender resigning hereunder, (i) shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender set forth in this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, including the right to
require the Lenders to make Loans pursuant to Section 3.5 or to purchase
participations in outstanding Letters of Credit pursuant to Section 3.4, but,
after receipt by the Administrative

 

--------------------------------------------------------------------------------

73

Agent, the Lenders and the Borrower of notice of resignation from such Issuing
Lender, such Issuing Lender shall not be required, and shall be discharged from
its obligations, to issue additional Letters of Credit or extend or increase the
amount of Letters of Credit then outstanding, without affecting its rights and
obligations with respect to Letters of Credit previously issued by it and
(ii) the provisions of Sections 2.17, 2.18 and 10.5 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Issuing
Lender under this Agreement. Upon the appointment of a successor Issuing Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the resigning Issuing Lender and (b) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such resigning Issuing Lender. In the event
that the Borrower does not appoint a successor Issuing Lender to replace a
resigning Issuing Lender, on the effective date of such resigning Issuing
Lender’s resignation, (x) such Issuing Lender’s L/C Commitment shall
automatically terminate and (y) the L/C Sublimit shall automatically be reduced
by an amount equal to such Issuing Lender’s L/C Commitment until the Borrower
appoints a successor Issuing Lender, if any, in accordance with this
Section 3.9, provided that, the aggregate L/C Commitments of all Issuing Lenders
shall not exceed the L/C Sublimit.  The Administrative Agent shall notify the
Revolving Credit Lenders of any such resignation or replacement of an Issuing
Lender.

Section 4REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Parent REIT and
the Borrower hereby jointly and severally represent and warrant to each Agent
and each Lender that:

4.1Financial Condition

  (a)  The unaudited pro forma consolidated balance sheet of the Parent REIT and
its consolidated Subsidiaries as at December 31, 2018 (including the notes
thereto) as prepared and filed in connection with the Parent REIT Follow-On
Offering (the “Pro Forma Balance Sheet”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i)  the Parent REIT Follow-On Offering, any Loans to
be made on the Restatement Effective Date and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing.  The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Parent REIT as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial position of the
Parent REIT and its consolidated Subsidiaries as at December 31, 2018, assuming
that the events specified in the preceding sentence had actually occurred at
such date.

(b)The audited consolidated balance sheets of (i) the Parent REIT and its
consolidated Subsidiaries as at December 31, 2018 and (ii) Essential Properties
Realty Trust, LLC (as predecessor in interest to the Borrower, the
“Pre-Conversion Borrower”) as at December 31, 2017 and, in each case, the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
condition of the Parent REIT and its consolidated Subsidiaries and the
Pre-Conversion Borrower and its consolidated Subsidiaries,

 

--------------------------------------------------------------------------------

74

as applicable, as at such date, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended.

(c)All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  The Group Members do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that are not reflected in the most recent financial statements referred to
in this Section 4.1.  During the period from December 31, 2018 to and including
the date hereof there has been no Disposition by the Parent REIT and its
Subsidiaries of any material part of its business or Property.

4.2No Change

.  Since December 31, 2018 there has been no event or circumstances that either
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect.

4.3Corporate Existence; Compliance with Law

.  Each of the Group Members (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate power and authority, and the legal right and all material governmental
licenses, authorizations, consents and approvals necessary to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (iv) is in compliance with all
Requirements of Law, except in the case of clauses (iii) and (iv) to the extent
that the failure to so qualify or comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.4Corporate Power; Authorization; Enforceable Obligations

.  Each Loan Party has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder.  Each Loan Party has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’

 

--------------------------------------------------------------------------------

75

rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

4.5No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof (a) will not violate any material Requirement of Law
or any material Contractual Obligation of any Group Member and (b) will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (except, in the case of Liens on properties or assets
that are not Eligible Unencumbered Assets, any such Lien that could not
reasonably be expected to have a Material Adverse Effect). No Requirement of Law
or Contractual Obligation applicable to any Group Member could reasonably be
expected to have a Material Adverse Effect.

4.6No Material Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent REIT or the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, (b) with respect to
the ability of the Group Members, taken as a whole, to perform their obligations
hereunder, or (c) that could reasonably be expected to have a Material Adverse
Effect.

4.7No Default

.  None of the Group Members is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

4.8Ownership of Property; Liens

.  (a)  Each of the Group Members has good record and marketable title, and with
respect to the Eligible Unencumbered Assets, title in fee simple to, or a valid
leasehold interest in, all its Real Property, and good title to, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 7.3 or (in the case of any
Property other than an Eligible Unencumbered Asset) as could otherwise be
expected to have a Material Adverse Effect.  Such Liens in the aggregate do not
materially and adversely affect the value, operation or use of the applicable
Real Property (as currently used) or the Borrower’s ability to repay the
Loans.  

(b)No Loan Party has received written notice of the assertion of any material
valid claim by anyone adverse to any such Loan Party’s ownership or leasehold
rights in and to any Eligible Unencumbered Asset (except as disclosed in writing
and approved by the Required Lenders).

4.9Intellectual Property

.  Each of the Group Members owns, or is licensed to use, all material
Intellectual Property necessary for the conduct of its business as currently
conducted.  No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Parent REIT or the
Borrower know of any valid basis for any such claim.  The use of Intellectual
Property by the Group Members does not infringe on the rights of any Person in
any material respect.

 

--------------------------------------------------------------------------------

76

4.10Taxes

.  Each of the Group Members has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Group
Member, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the Parent REIT and the Borrower, no claim is being asserted, with
respect to any tax, fee or other charge.

4.11Federal Regulations

.  (a)  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

(b)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing of carrying margin stock.

4.12Labor Matters

.  There are no strikes or other labor disputes against any Group Member or
involving the operations of the Eligible Unencumbered Assets pending or, to the
knowledge of the Parent REIT or the Borrower, threatened that (individually or
in the aggregate) could reasonably be expected to have a Material Adverse
Effect.  Hours worked by and payments made to employees of the Group Members
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse
Effect.  All payments due from the Group Members on account of employee health
and welfare insurance, including payments in respect of employees, that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Group Members.

4.13ERISA

.  Except as could not reasonably be expected to have a Material Adverse Effect,
neither a Reportable Event nor a failure to meet the minimum funding standards
and benefit limitations of Section 412, 430 or 436 of the Code with respect to
any Single Employer Plan (whether or not waived) has occurred during the period
of ownership of any of the Eligible Unencumbered Assets by a Group Member or
Affiliate, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code.  Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred for which any liability remains outstanding, and no Lien with
respect to the Borrower in favor of the PBGC or a Plan has arisen.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect on account of liability under
ERISA. Except as could not be reasonably expected to have a Material

 

--------------------------------------------------------------------------------

77

Adverse Effect, no such Multiemployer Plan is, to the knowledge of Borrower or
any Commonly Controlled Entity, Insolvent.

4.14Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15Subsidiaries

.  (a)  The Subsidiaries listed on Schedule 4.15 constitute all the Subsidiaries
of the Parent REIT and the Borrower on the Restatement Effective
Date.  Schedule 4.15 sets forth as of the Restatement Effective Date the name
and jurisdiction of incorporation, formation or organization, as applicable, of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by each Group Member.

(b)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Group Member, except as disclosed on Schedule 4.15.

4.16Use of Proceeds

.  The proceeds of the Revolving Credit Loans and the Letters of Credit, shall
be used for general corporate purposes, including to refinance existing
Indebtedness, and funding acquisitions, redevelopment and expansion. The
proceeds of the Initial Term Loans shall be used for the Permitted Note
Repurchase, to finance a portion of the Transactions and the related costs and
for general corporate purposes. The proceeds of any Incremental Loans in any
Series shall be used for such purposes as agreed between the Borrower and the
Lenders providing the Incremental Loan Commitments for such Series in the
applicable Incremental Loan Amendment.

4.17Environmental Matters

.  Other than exceptions to any of the following that could not, individually or
in the aggregate, reasonably be expected to result in the payment of a Material
Environmental Amount:

(a)Each of the Group Members and all Real Property and facilities owned, leased,
or otherwise operated by them:  (i) is, and within the period of all applicable
statutes of limitation has been to the knowledge of the Borrower, in compliance
with all applicable Environmental Laws; (ii) holds or as applicable is covered
by all Environmental Permits (each of which is in full force and effect)
required by applicable Environmental Law for its current or intended operations;
(iii) is, and within the period of all applicable statutes of limitation has
been, to the knowledge of the Borrower, in compliance with all applicable
Environmental Permits; and (iv) to the extent within the control of the Borrower
and its Subsidiaries:  each of such Environmental Permits will be timely renewed
and complied with and additional Environmental Permits that are required by
applicable Environmental Law will be timely obtained and complied with, without
material expense; and compliance with any Environmental Law that is or is
expected to become applicable to it will be timely attained and maintained,
without material expense.

 

--------------------------------------------------------------------------------

78

(b)Materials of Environmental Concern are not present at, on, under, or in any
Real Property or facilities now or, to the knowledge of the Borrower, formerly
owned, leased or operated by any Group Member, or, to the knowledge of the
Borrower, at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability or obligations of any Group Member under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations, or (iii) impair the fair saleable value
of any Real Property owned or leased by any Group Member.

(c)There is no judicial, administrative, or arbitral proceeding (including any
written notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of any
Group Member, threatened.

(d)No Group Member has received any written notice of, or has any knowledge of,
any Environmental Claim or any completed, pending, or to the knowledge of any
Group Member, proposed or threatened investigation or inquiry, concerning the
presence or release of any Materials of Environmental Concern at any Real
Property or facilities owned, leased, or otherwise operated by it.

(e)None of the Group Members has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

(f)None of the Group Members, or as applicable any Real Property or facilities
owned, leased, or otherwise operated by them, has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.

(g)None of the Group Members has expressly assumed or retained, by contract,
conduct or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.

(h)No Eligible Unencumbered Real Property Asset or any other Real Property owned
by or leased to a Group Member is subject to any liens imposed pursuant to
Environmental Law.

4.18Accuracy of Information, etc.

  (a) No statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of any Loan
Party for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or

 

--------------------------------------------------------------------------------

79

certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein, taken as a whole, not misleading in light of the circumstances under
which such statements are made.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, is subject to significant uncertainties and contingencies and that actual
results during the period or periods covered by any such information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.  There is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents or in any
other documents, certificates and statements furnished to the Agents and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

(b)As of the Restatement Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

4.19[Intentionally Omitted].

4.20Solvency

.  The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be, Solvent.

4.21[Intentionally Omitted].

4.22REIT Status; Borrower Tax Status

.  The Parent REIT has been organized and operated in a manner that has allowed
it to qualify for REIT Status commencing with its taxable year ending
December 31, 2018 and it will meet the requirements for REIT Status.  The
Borrower is not an association taxable as a corporation under the Code.

4.23Insurance

.  The Group Members maintain, or cause their tenants to maintain, with
financially sound and reputable insurance companies insurance on all their
Properties in at least such amounts and against such risks (but including in any
event public liability and business interruption) as are usually insured against
in the same general area by companies engaged in the same or a similar business,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.24[Intentionally Omitted].  

4.25Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws

.  (a)  No Group Member or REIT Controlled Affiliate, nor, to the knowledge of
any Group Member, their respective directors, officers, employees, or agents,
has, directly or indirectly (i) engaged in business dealings with any party
listed on U.S. or applicable non-U.S. restricted party lists, including the
Specially Designated Nationals List or other similar lists maintained by OFAC,
or in any related Executive Order issued by the President, (ii) conducted
business dealings with a party, subject to sanctions administered by U.S. or
applicable non-U.S. governmental agencies, including OFAC and the U.S.
Department of State or (iii) derived

 

--------------------------------------------------------------------------------

80

income from business dealings with a party, subject to or a target of sanctions
administered by U.S. or applicable non-U.S. governmental agencies, including
OFAC and the U.S. Department of State.

(b)No Group Member or REIT Controlled Affiliate has derived any of its assets in
violation of the anti-money laundering or anti-terrorism laws or regulations of
the United States or any applicable foreign jurisdiction, including but not
limited to the USA PATRIOT Act, the Money Laundering Control Act, the Bank
Secrecy Act and any related Executive Order issued by the President.

(c)No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees or agents, has
failed to comply with applicable anti-bribery and anti-corruption laws and
regulations (including FCPA), including failing to comply in any manner that may
result in the forfeiture of any Eligible Unencumbered Asset or the proceeds of
the Loans or a claim of forfeiture of any Eligible Unencumbered Asset or the
proceeds of the Loans.

(d)No Group Member or REIT Controlled Affiliate, nor to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, is a
Person (1) subject to sanctions administered by the United States, including
being listed on the Specially Designated Nationals List or other similar lists
maintained by OFAC, or in any related Executive Order issued by the President,
(2) located, organized or resident in a country or territory that is subject to
sanctions administered by OFAC, or (3) controlled by any Person or Persons
described in the foregoing clause (1) or clause (2).

(e)No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, shall
lend, contribute or otherwise make available the proceeds of the Loans or any
Letter of Credit to any Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of sanctions administered by the United States.

4.26Acquisition of Eligible Unencumbered Assets

.  The Eligible Unencumbered Assets were originated or purchased, as applicable,
by the Borrower or one of its Subsidiaries and the origination, acquisition and
collection practices used by the Borrower and its Subsidiaries with respect to
the Eligible Unencumbered Assets have been, in all material respects, conducted
in compliance with all applicable Requirements of Law, and proper, prudent and
customary in the mortgage loan and real estate investment origination
business.  The servicing of each of the Eligible Unencumbered Assets has been,
in all material respects, conducted in compliance with all applicable
Requirements of Law, and proper, prudent and customary in the mortgage loan and
real estate investment business.

4.27Eligible Unencumbered Assets

.  Each asset included in the Borrowing Base meets all criteria for being an
Eligible Unencumbered Real Property Asset, an Eligible Unencumbered Mortgage
Note Receivable or an Eligible Unencumbered Other Asset, as applicable.

 

--------------------------------------------------------------------------------

81

Section 5CONDITIONS PRECEDENT

5.1Conditions to Effectiveness

.  The effectiveness of this Agreement is subject to the satisfaction or waiver
of the following conditions precedent:

(a)Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Parent
REIT and the Borrower, (ii) the Guarantee Agreement, executed and delivered by a
duly authorized officer of the Parent REIT and each Subsidiary Guarantor and
(iii) an executed counterpart to this Agreement executed and delivered by each
Lender.

(b)Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Parent REIT for the 2018 fiscal year, (iii)  audited
consolidated financial statements of the Pre-Conversion Borrower for the 2017
fiscal year, and (iii) unaudited interim consolidated financial statements of
the Parent REIT (as applicable) and its consolidated Subsidiaries for each
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available; and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries, as reflected in the financial statements or projections delivered
to the Agents and the Lenders prior to the Restatement Effective Date.

(c)Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), at least two days prior to the Restatement Effective
Date.  

(d)Solvency Analysis.  The Lenders shall have received a reasonably satisfactory
solvency analysis certified by the chief executive officer of the Borrower’s
general partner, on behalf of the Borrower, which shall document the solvency of
the Borrower and its Subsidiaries considered as a whole after giving effect to
the transactions contemplated hereby (including the Parent REIT Follow-On
Offering, the Facilities and the use of the proceeds thereof).

(e)[Reserved].

(f)Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments.

(g)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of counsel to the Group Members, in form and substance reasonably
acceptable to the Administrative Agent.  Such legal opinions shall cover such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.

 

--------------------------------------------------------------------------------

82

(h)USA PATRIOT Act.  The Lenders shall have received, at least three days prior
to the Restatement Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act, to the extent requested at least five days prior to the
Restatement Effective Date.

(i)No Litigation.  There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Loan Parties in a materially
adverse manner or any transaction contemplated hereby, or that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any transaction contemplated hereby or on the ability of the Loan Parties, taken
as a whole, to perform their obligations under the Loan Documents.

(j)No Material Adverse Effect.  No event or condition shall have occurred since
the date of the Group Members’ most recent audited financial statements
delivered to the Administrative Agent which has or would reasonably be expected
to have a Material Adverse Effect.  

(k)Borrowing Base Certificate.  The Administrative Agent and the Lenders shall
have received a Borrowing Base Certificate dated as of the Restatement Effective
Date.

(l)Compliance Certificate.  The Administrative Agent shall have received a
Compliance Certificate dated as of the date of the Restatement Effective Date
demonstrating pro-forma compliance with each of the covenants set forth in
Section 7.1 as of the most recent calendar quarter of the Borrower for which the
Borrower has provided financial statements.

(m)Corporate Documents.  The Administrative Agent shall have received:

(i)For the Borrower and each Guarantor a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or any
Guarantor (or if previously delivered to the Administrative Agent, solely a
certification of such partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or any
Guarantor as being true and complete and there have been no changes to such
documents since they were last delivered) and its qualification to do business
or good standing, as applicable, as in effect on such date of certification;

(ii)copies of resolutions of the Board of Directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings hereunder; and

 

--------------------------------------------------------------------------------

83

(iii)an incumbency certificate, dated as of the Restatement Effective Date,
certified by a duly authorized officer of each Loan Party and giving the name
and bearing a specimen signature of each individual who shall be authorized to
sign, in the name of and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party.

(n)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Restatement Effective Date as
if made on and as of such date, provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct in all material respects as of such earlier date, and (y) to
the extent that any such representation and warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, such
representation or warranty shall be true and correct in all respects on such
respective dates.

(o)No Default.  No Default or Event of Default shall have occurred and be
continuing on the Restatement Effective Date or after giving effect to the
transactions to occur on such date.

(p)Follow-On Offering.  (i) The follow-on offering of the common Capital Stock
of the Parent REIT (collectively, the “Parent REIT Follow-On Offering”) and
(ii) the receipt by the Borrower of gross cash proceeds of at least $150,000,000
from the Parent REIT Follow-On Offering shall each have occurred.

(q)Beneficial Ownership Regulation.  At least five days prior to the Restatement
Effective Date, any Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, shall deliver a Beneficial Ownership
Certification in relation to such Borrower.

(r)[Reserved].

(s)Other.  The Administrative Agent shall have received such other documents,
instruments, certificates, assurances, consents and approvals as the
Administrative Agent shall have reasonably requested.

5.2Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it hereunder on any date (including, without limitation, its initial
extension of credit) is subject to the satisfaction or waiver of the following
conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct as
of such earlier date, (y) to the extent that such representation or warranty
relates to an Eligible Unencumbered Asset being removed from the Borrowing Base,
the representation and warranties shall be true and

 

--------------------------------------------------------------------------------

84

correct without regard to such removed Eligible Unencumbered Asset and (z) to
the extent that any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date, including pro forma compliance with each of
the financial covenants set forth in Section 7.1(a) and (e) (for the avoidance
of doubt the Borrower shall not be required to deliver a Compliance Certificate
containing calculations necessary for determining such pro forma compliance).

(c)Availability.  Solely with respect to the Revolving Credit Facility, after
giving effect to the extensions of credit to be made on such date, the Total
Revolving Extensions of Credit then outstanding shall not exceed the Maximum
Revolving Facility Availability.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

Section 6AFFIRMATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or any
Agent hereunder, each of the Parent REIT and the Borrower shall and shall cause
each of its Subsidiaries to:

6.1Financial Statements

.  Furnish to each Agent:

(a)as soon as available, but in any event within 95 days after the end of each
fiscal year of the Parent REIT (or such later date as permitted by the SEC),
commencing with the fiscal year ending December 31, 2019, a copy of the audited
consolidated balance sheet of the Parent REIT and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of such year and for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than customary
exceptions for current obligations and successor auditing firms), by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

(b)as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
REIT (or such later date as permitted by the SEC), commencing with the fiscal
quarter ending March 31, 2019, the unaudited consolidated balance sheet of the
Parent REIT and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures

 

--------------------------------------------------------------------------------

85

as of the end of such quarter and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2Certificates; Other Information

.  Furnish to the Administrative Agent.

(a)[reserved];

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that no Default
or Event of Default shall have occurred and be continuing as of the date of such
certificate except as specified in such certificate and (ii) a Compliance
Certificate containing (A) all information and calculations necessary for
determining compliance by the Group Members with the covenants set forth in
Section 7.1 as of the last day of the fiscal quarter or fiscal year of the
Parent REIT, as the case may be, accompanied by reasonable detail,
(B) reasonably detailed reports on newly acquired Eligible Unencumbered Real
Property Assets and (C) a reasonably detailed report on any sale of (I) any
Eligible Unencumbered Real Property Asset or (II) other Real Property Asset for
consideration in excess of $5,000,000;

(c)as soon as available, and in any event no later than 95 days after the end of
each fiscal year of the Parent REIT (commencing with the year ending
December 31, 2019), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Parent REIT and its
consolidated Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), sources and uses and covenant compliance
projections and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

(d)concurrently with each delivery set forth in Section 6.1(a) or 6.1(b) copies
of any report, study, inspection, or test that indicates any material adverse
condition relating to the Eligible Unencumbered Assets, the improvements
thereon, or any such materials which could reasonably be expected to have a
Material Unencumbered Real Property Event;

(e)within 60 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of

 

--------------------------------------------------------------------------------

86

the Parent REIT and its Subsidiaries that is usual and customary in scope and
detail for quarterly reporting for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year; provided that such discussion and
analysis may be included as part of the Borrower’s financial statements
delivered pursuant to Section 6.1(a) or 6.1(b) and in such case, delivery of
such financial statements shall satisfy this Section 6.2(e);

(f)(i) within five Business Days after the dates of the respective deliveries
set forth in Sections 6.1(a) or 6.1(b), copies, including copies sent
electronically, of all non-public financial statements and reports that the
Parent REIT or the Borrower sends to the holders of any class of its debt
securities or public equity securities to the extent such financial statements
and reports (or the contents thereof) would reasonably be expected to have a
Material Adverse Effect; and (ii) within five Business Days after the receipt
thereof, copies of all non-public correspondence received from the SEC
concerning any material investigation or inquiry regarding financial or other
operational results of any Group Member that would reasonably be expected to
result in a Material Adverse Effect; and

(g)promptly, (i) such additional financial and other information as the
Administrative Agent may from time to time reasonably request and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws.

6.3Payment of Obligations

.  (a) Pay, discharge or otherwise satisfy at or before maturity (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien
(other than a Permitted Lien) on any properties of such Person, provided that,
nothing in this Section 7.6 shall require the payment or discharge of any such
tax, assessment, charge, levy or claim (x) which is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established on the books of the Borrower or its Subsidiaries in accordance with
GAAP, or (y) if the failure to pay or discharge any such tax, assessment, charge
or levy or claim, together with any associated interest fines or penalties,
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(b)File or cause to be filed all Federal, state and other material tax returns
that are required to be filed on or before the deadline for the filing thereof
(after giving effect to all valid extensions of such deadlines) and pay or cause
to be paid all material taxes due and payable by it or on any assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority in
each case before such taxes, assessments, fees or charges become delinquent
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent REIT, the
Borrower or its Subsidiaries, as the case may be).

 

--------------------------------------------------------------------------------

87

6.4Conduct of Business and Maintenance of Existence; Compliance

.  (a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (i) (other than with respect to any Loan Parties) or clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law, except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.5Maintenance of Property; Insurance

.  (a) Keep, or cause its tenants to keep, all Property and systems useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, or use commercially reasonably efforts to cause
its tenants to maintain, with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against
such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business, except in the case of
clause (a) above, where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

6.6Inspection of Property; Books and Records; Discussions

.  (a) Keep proper books of records and account in which full, true and correct
(in all material respects) entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) subject to limitations, if any, imposed
under regulatory or confidentiality requirements and agreements to which the
Parent REIT or one of its subsidiaries is subject or could otherwise reasonably
be expected to contravene attorney client privilege or constitute attorney work
product, permit representatives of the Administrative Agent to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
its independent certified public accountants; provided that so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such visits and inspections more often than
once in any 12 month period.  The Administrative Agent shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of such
Persons.

6.7Notices

.  Promptly (unless otherwise specified below) give notice to the Administrative
Agent and each Lender of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding which may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;

 

--------------------------------------------------------------------------------

88

(c)any litigation or proceeding affecting any Group Member (i) in which the
aggregate actual or estimated liability of the Group Members is $20,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;

(d)the following events, but only to the extent such events could reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan;

(e)as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof:  (i) any Environmental Claim (ii) any written notice that any
Governmental Authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member (iii) any condition or occurrence on any Real Property that
(x) results in noncompliance by any Group Member or any Real Property with any
applicable Environmental Law or (y) could reasonably be anticipated to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Materials of Environmental Concern on any Real
Property; in each case that could reasonably be expected to result in the
payment by the Group Members, in the aggregate, of a Material Environmental
Amount, including a full description of the nature and extent of the matter for
which notice is given and all relevant circumstances;

(f)as soon as possible and in any event within five days after a Responsible
Officer of any Group Member has knowledge, of any development or event that has
had or could reasonably be expected to have a Material Adverse Effect;

(g)as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof any actual or threatened Condemnation of any material portion of any
Eligible Unencumbered Real Property Asset (including copies of any and all
papers served in connection with such proceeding), any negotiations with respect
to any such taking, or any loss of or substantial damage to any Eligible
Unencumbered Real Property Asset;

(h)the failure of the Parent REIT to maintain REIT Status;

(i)(i) the occurrence of any Appraisal Trigger Event and (ii) any information,
event or circumstance that would reasonably be expected to adversely affect the
value of the Eligible Unencumbered Assets, taken as a whole;

 

--------------------------------------------------------------------------------

89

(j)if any required permit, license, certificate or approval with respect to any
Eligible Unencumbered Asset that is material to the operation of such Eligible
Unencumbered Asset lapses or ceases to be in full force and effect or claim from
any Person that any Eligible Unencumbered Asset, or any use, activity, operation
or maintenance thereof or thereon, is not in compliance with any Requirement of
Law that would have a Material Adverse Effect; and

(k)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

6.8Environmental Laws

.  (a)  Comply in all material respects with, and use commercially reasonable
efforts to require compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to require that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits
required by any applicable Environmental Law.

(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all lawful and legally
binding orders and directives of all Governmental Authorities regarding
applicable Environmental Laws; provided that, the Parent REIT, the Borrower,
each of their respective Subsidiaries, and each of their respective tenants
shall have the right to contest in good faith any such actions, orders or
directives so long as such contest is conducted in accordance with applicable
law.

6.9Additional Guarantors

. With respect to any new Eligible Subsidiary created or acquired after the
Restatement Effective Date (which, for the purposes of this paragraph, shall
include any existing Subsidiary that becomes an Eligible Subsidiary), by any
Group Member, promptly (i) cause such Eligible Subsidiary to become a party to
the Guarantee Agreement, and (ii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

6.10Use of Proceeds

.  Use the proceeds of the Revolving Credit Facility on and after the
Restatement Effective Date for general corporate purposes, including to
refinance existing Indebtedness, and to fund acquisitions, redevelopment and
expansion, not in contravention of any Requirement of Law or any Loan Document.

6.11Appraisals.  

(a)Obtaining of Appraisals.  Subject to the limitations in Section 6.11(b), the
Administrative Agent (or another Lender designated by the Administrative Agent)
may submit an Appraisal Notice to the Borrower requesting new Appraisals or an
update to existing Appraisals

 

--------------------------------------------------------------------------------

90

with respect to the applicable Eligible Unencumbered Real Property Assets, or
any of them, as the Administrative Agent shall determine if an event (an
“Appraisal Trigger Event”) has occurred that constitutes (i) a Material Tenant
Event or (ii) a Material Unencumbered Real Property Event, which, in each case,
the Administrative Agent reasonably believes will have a significant adverse
impact on the value of such assets, taken as a whole.  Each such Appraisal shall
be in form and substance reasonably satisfactory to the Administrative Agent and
the expense of any Appraisal performed pursuant to this Section 6.11(a) shall be
borne by the Borrower and payable to the Administrative Agent promptly following
demand therefor.

(b)Borrower’s Right to Cure.  The Borrower may, at its sole option, either
(i) deliver notice (an “Appraisal Cure Notice”) to the Administrative Agent of
its election to cure the applicable Appraisal Trigger Events specified in an
Appraisal Notice or (ii) deliver an officer’s certificate (an “Appraisal
Certificate”) to the Administrative Agent certifying that the Real Property
Assets comprising the relevant portion of the Total Asset Value or Net Operating
Income, as applicable, included in the Appraisal Trigger Event are not
materially impacted by the relevant adverse event. In the event that either
(A) the Borrower has delivered an Appraisal Cure Notice and together with
evidence reasonably satisfactory to the Administrative Agent that the related
Appraisal Trigger Event has been cured or (B) the Borrower has delivered an
Appraisal Certificate, in each case, not later than 14 days after the related
Appraisal Notice, the Borrower shall not be obligated to deliver any Appraisals
requested in such Appraisal Notice.

(c)No Representation Regarding Appraisals.  The Borrower acknowledges that the
Administrative Agent has the right to approve any Appraisal performed pursuant
to this Agreement and ordered by the Administrative Agent pursuant to
6.11(a).  The Borrower further agrees that the Lenders and Administrative Agent
do not make any representations or warranties with respect to any such Appraisal
and shall have no liability as a result of or in connection with any such
Appraisal for statements contained in such Appraisal, including, without
limitation, the accuracy and completeness of information, estimates, conclusions
and opinions contained in such Appraisal, or variance of such Appraisal from the
fair value of such property that is the subject of such Appraisal given by the
local tax assessor’s office, of the Borrower’s idea of the value of such
property.  

6.12Borrowing Base Reports

.  Beginning with the quarter ended March 31, 2019, deliver to the
Administrative Agent (and the Administrative Agent shall thereafter deliver to
each Lender), as soon as available and in any event concurrently with the
delivery of the financial statements referred to in Sections 6.1(a) and 6.1(b),
a completed Borrowing Base Certificate calculating and certifying the Borrowing
Base as of the end of such quarter, signed on behalf of the Borrower by an
officer of the Borrower’s general partner.

6.13Disclosable Events

.  The Borrower shall develop and implement such programs, policies and
procedures as are necessary to comply with the covenants contained in
Section 7.19(a), (b) and (c).

Section 7NEGATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains

 

--------------------------------------------------------------------------------

91

outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of the Parent REIT and the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

7.1Financial Condition Covenants.

(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
last day of any fiscal quarter of the Parent REIT to exceed 60%; provided that,
the Borrower may on two non-consecutive occasions elect a one-time step up to
65% for two consecutive quarters following a Material Acquisition.  (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent REIT to be less than 1.50 to 1.00.

(c)Minimum Tangible Net Worth.  Permit Tangible Net Worth as of the last day of
any fiscal quarter to be less than the sum of (i) $ 647,083,000 plus (ii) 75% of
net cash proceeds of any issuance or sale of Capital Stock by the Parent REIT
after December 31, 2018.

(d)Consolidated Secured Debt Leverage Ratio.  Permit the Consolidated Secured
Debt Leverage Ratio as of the last day of any fiscal quarter of the Parent REIT
to exceed 50%.

(e)Unencumbered Leverage Ratio.  Permit the Unencumbered Leverage Ratio as of
the last day of any fiscal quarter of the Parent REIT to exceed 60%; provided
that, the Borrower may on two non-consecutive occasions elect a one-time step up
to 65% for two consecutive quarters following a Material Acquisition.  (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

(f)Unencumbered Interest Coverage Ratio.  Permit the Unencumbered Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
REIT to be less than 1.75 to 1.00.

7.2Limitation on Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except (without
duplication):

(a)Indebtedness of any Loan Party pursuant to any Loan Document;

(b)Indebtedness of the Borrower or any other Loan Party to any other Loan Party;

(c)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

--------------------------------------------------------------------------------

92

(d)Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof (other than by the
refinancing costs thereof including premiums and make whole payments) or any
shortening of the maturity of any principal amount thereof);

(e)Indebtedness owed to Affiliates of the Loan Parties that is not prohibited
under Section 7.9; provided, that as of the date of incurrence thereof,
(i) giving pro forma effect to the incurrence thereof, no Default or Event of
Default under the financial covenants set forth in Section 7.1 would result
therefrom, and (ii) immediately prior to and after giving effect to the
incurrence thereof, no Default or Event of Default shall have occurred and be
continuing;

(f)Consolidated Unsecured Debt of the Parent REIT and any of its Subsidiaries
provided, that as of the date of incurrence thereof, (i) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (ii) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;  

(g)Indebtedness of the Borrower and any of its Subsidiaries in respect of
customary cash management obligations, netting services, automatic clearing
house arrangements, overdraft protections and similar arrangements, in each case
in connection with deposit accounts and incurred in the ordinary course;

(h)Indebtedness in respect of judgments, but only to the extent and for an
amount not resulting in an Event of Default;

(i)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(j)Indebtedness in respect of workers’ compensation claims, self-insurance
premiums, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;

(k)Indebtedness under the Specified Master Trust Notes Documents; provided that
(i) no Loan Party is a borrower, issuer or obligor under the Master Trust Notes
and (ii) that as of the date of incurrence thereof, (A) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (B) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;  

(l)Secured Recourse Indebtedness of the Parent REIT and its Subsidiaries that
matures at least one year after the Revolving Credit Termination Date and in an
aggregate amount not exceeding on any date of determination, an amount equal to
10% of Total Asset Value on such date at any one time outstanding;

 

--------------------------------------------------------------------------------

93

(m)Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets; provided that the aggregate outstanding
principal amount of such Indebtedness at any time does not exceed $5,000,000;
and

(n)Indebtedness in respect of Obligations under Specified Hedge Agreements, in
each case, not for speculative purposes and Guarantee Obligations thereof.

7.3Limitation on Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except for:

(a)Permitted Liens;

(b)encumbrances on Real Property securing the Master Trust Notes;

(c)intercompany Liens among the Parent REIT and its Subsidiaries securing
intercompany obligations among such Persons that have been subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.1(g);

(e)Liens on assets other than Eligible Unencumbered Assets provided that such
Liens secure Indebtedness or other obligations that may be incurred or
maintained without violating Section 7.1, Section 7.2 or any other provision of
this Agreement, including, without limitation, Liens in existence as of the
Restatement Effective Date and set forth in Schedule 7.3 and any renewals or
refinancings thereof; and

(f)Liens on fixed or capital assets acquired, constructed or improved by the
Parent REIT or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (m) of Section 7.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the Parent
REIT or any Subsidiary.

7.4Limitation on Fundamental Changes

.  Enter into any merger, consolidation, Division Transaction, or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a)any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (including pursuant to a Division Transaction)
(provided that (i) the Wholly Owned Subsidiary Guarantor shall be the continuing
or surviving corporation or

 

--------------------------------------------------------------------------------

94

(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Wholly Owned Subsidiary Guarantor and the Borrower
shall comply with Section 6.9 in connection therewith);

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and

(c)any transaction otherwise permitted under Section 7.5 and 7.7 shall be
permitted, including acquisitions not otherwise prohibited hereunder.

7.5Limitation on Disposition of Property

.  Dispose of any of its Property (including, without limitation, receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person, except:

(a)Dispositions of cash and Cash Equivalents in connection with any transactions
not otherwise prohibited by the Loan Documents;

(b)leases and subleases of assets, as lessor or sublessor (as the case may be),
in the ordinary course of business;

(c)any Group Member may sell, transfer, or dispose of its assets to a Loan
Party; and

(d)other Dispositions by the Borrower and its Subsidiaries; provided that
(x) after giving effect thereto, (i) the Borrower is in pro forma compliance
with each of the financial covenants set forth in this Agreement (including the
financial covenants under Section 7.1 and (ii) the Total Revolving Extensions of
Credit shall not exceed the Maximum Revolving Facility Availability, (y) no
Default or Event of Default exists at the time of such Disposition or would
result therefrom and (z) the Borrower has provided notice to the extent required
under Section 2.25(b).

7.6Limitation on Restricted Payments

.  Make any Restricted Payment, except that:

(a)any Subsidiary may make Restricted Payments to the Parent REIT or any
Subsidiary;

(b)the Parent REIT may make Restricted Payments in the form of common stock of
the Parent REIT;

(c)the Parent REIT may make Restricted Payments to its direct or indirect owners
during any four-quarter period (and the Borrower may make Restricted Payments to
the Parent REIT to the extent necessary to enable the Parent REIT to make such
Restricted Payments), not to exceed the greater of (x) 95% of Adjusted Funds
From Operations and (y) the minimum amount required to maintain REIT Status,
provided that, (i) no such Restricted Payments shall be made pursuant to this
Section 7.6(c) if a Default

 

--------------------------------------------------------------------------------

95

or Event of Default shall have occurred and be continuing (except that
Restricted Payments in the minimum amount required to maintain REIT Status shall
be permitted unless an Event of Default under Section 8.1(a) or (f) has occurred
and is continuing) and (ii) on the date of any such Restricted Payment, the
Borrower shall deliver to the Administrative Agent a certification that
immediately prior to and after giving effect to such Restricted Payment, no
Default or Event of Default (or no Event of Default under Section 8.1(a) or (f),
as applicable) shall have occurred and be continuing;

(d)the Borrower may make Restricted Payments to the Parent REIT to permit the
Parent REIT to (i) pay corporate overhead expenses incurred in the ordinary
course of business and (ii) pay any taxes which are due and payable by the
Parent REIT, the Borrower or any Subsidiary (and the Parent REIT shall be
permitted to pay such expenses or taxes); and

(e)any Joint Venture may make Restricted Payments pursuant to the terms of its
joint venture agreement.

7.7Limitation on Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting an ongoing
business from, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in Cash Equivalents;

(c)Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b);

(d)loans and advances to employees of the Parent REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Parent REIT, the Borrower and Subsidiaries of the
Borrower not to exceed $250,000 at any one time outstanding;

(e)Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Group Members in the Borrower or any
Subsidiary Guarantor, provided that, (x) immediately prior to and after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing, and (y) after giving pro forma effect to such Investment, the
Borrower shall be in compliance with the provisions of Section 7.1 hereof;

(f)REIT Permitted Investments (with the amount thereof being determined as set
forth in the last sentence of this Section 7.7);

(g)to the extent constituting Investments, non-cash consideration received in
connection with a Disposition permitted under this Agreement;

 

--------------------------------------------------------------------------------

96

(h)subject to the terms of this Agreement, Investments in Subsidiaries of the
Parent REIT existing as of the date hereof, and Investments in new Subsidiaries
of the Parent REIT created after the date of this Agreement; and

(i)deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens;

(j)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k)Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a disposition permitted by
this Agreement;

(l)Investments in Unimproved Land including construction draws to tenants in
connection with improvements thereon in an amount not to exceed $25,000,000 at
any time outstanding;

(m)lease incentives (1) extended to tenants in the ordinary course of business
in the form of cash contributions to be used for such tenants’ capital
expenditures and building improvements, which in each case generate additional
Net Operating Income for the applicable Real Property Asset within twelve months
after the date of extension of such lease incentive (provided that this
clause (1) shall, for the avoidance of doubt, exclude lease incentives in the
form of other preferential lease terms including free rent) and (2) in the form
of other preferential lease terms (including free rent) in an aggregate amount
under this clause (2) not to exceed $5,000,000 at any time outstanding;

(n)transactions permitted under Section 7.4 to the extent constituting
Investments;

(o)other Investments not otherwise permitted hereunder in an aggregate amount
not to exceed $10,000,000 at any time outstanding; and

(p)Investments arising in connection with the Permitted Note Purchase.

In determining the aggregate amount of Investments outstanding at any particular
time:  (A) there shall be included as an investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (B) there shall be deducted in respect of each Investment any
amount received as a return of capital; (C) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (A) shall be deducted when paid;
and (D) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value thereof.

 

7.8Limitation on Modifications of Organizational Documents

.  Amend its organizational documents in a manner materially adverse to the
Lenders.

 

--------------------------------------------------------------------------------

97

7.9Limitation on Transactions with Affiliates

.  Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than any
Group Member) unless such transaction is (a) otherwise not prohibited under this
Agreement, (b) in the ordinary course of business of such Group Member, as the
case may be, and (c) upon fair and reasonable terms no less favorable to such
Group Member, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate; provided that no
Restricted Payment permitted hereunder shall be deemed prohibited by this
Section 7.9.

7.10[Intentionally Omitted].

7.11Limitation on Changes in Fiscal Periods

.  Permit the fiscal year of the Parent REIT to end on a day other than
December 31 or change the Parent REIT’s method of determining fiscal quarters.

7.12Limitation on Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any Negative Pledge that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Guarantor, its obligations under the Guarantee Agreement, other than (each of
the following, a “Permitted Negative Pledge” and collectively, the “Permitted
Negative Pledges”):  (a) this Agreement and the other Loan Documents or by
operation of Requirements of Law; (b) in connection with the Specified Master
Trust Notes Documents, but solely with respect to Subsidiaries that are not
Eligible Subsidiaries, provided that, such prohibition or limitation shall only
be effective against the assets financed thereby and the Capital Stock of any
Subsidiary party thereto; (c) single purpose entity limitations contained in
charter documents for Subsidiaries that are not Eligible Subsidiaries;
(d) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Group Member; (e) customary provisions
restricting assignment of any licensing agreement or other contract entered into
by any Group Member in the ordinary course of business; (f) customary
restrictions and conditions contained in agreements relating to the sale or
other Disposition of a Subsidiary or assets pending such sale (provided that
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale or other Disposition is permitted hereunder);
(g) customary provisions in joint venture agreements restricting the transfer or
encumbrance of equity interests in such joint venture or the assets owned by
such joint venture, or otherwise restricting transactions between the joint
venture and the Borrower and its Subsidiaries; and (h) restrictions or
conditions contained in any agreement relating to Consolidated Secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and the direct or indirect Equity
Interests in the issuer of such Consolidated Secured Debt.

7.13Limitation on Restrictions on Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (b) make Investments
in the Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing

 

--------------------------------------------------------------------------------

98

under or by reason of (i) any restrictions existing under the Loan Documents;
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition
otherwise permitted under this Agreement; (iii) restrictions imposed by
applicable law; (iv) with respect to clauses (b) and (c) above, restrictions
pursuant to any joint venture agreement solely with respect to the transfer of
the assets or Capital Stock of the related Joint Venture; (v) Permitted Transfer
Restrictions; (vi) in connection with the Specified Master Trust Notes
Documents, but solely with respect to Subsidiaries that are not Eligible
Subsidiaries; and (vii) any restrictions existing under an agreement that
amends, refinances or replaces any agreement containing restrictions permitted
under the preceding clauses (i) through (vi), provided that, the terms and
conditions of any such agreement, as they relate to any such restrictions are no
less favorable to the Borrower and its Subsidiaries, as applicable, than those
under the agreement so amended, refinanced or replaced, taken as a whole.

7.14Limitation on Lines of Business

.  Enter into any business, either directly or through any Subsidiary, except
for those businesses in which the Group Members are engaged on the date of this
Agreement or that are reasonably related, complementary or ancillary thereto.

7.15Limitation on Activities of the Parent REIT

.  In the case of the Parent REIT, (a) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than (i) those incidental to its ownership of the Capital Stock
of the Borrower, its operations as a Parent REIT and the performing of
activities in preparation for and consummating any public offering of its
Capital Stock and related to its status as a public company, (ii) participating
in tax, accounting and other administrative and fiduciary matters as a parent of
the Group Members or as a direct or indirect owner of the Borrower, in each
case, in accordance with the terms of the Loan Documents to which it is a party,
(iii) providing customary compensation, indemnification and insurance coverage
to officers and directors, or (iv) activities incidental to the businesses or
activities described above and incurred in the ordinary course of business,
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations (other than liabilities or financial
obligations in the ordinary course of its business), except (i) nonconsensual
obligations imposed by operation of law, (ii) pursuant to the Loan Documents to
which it is a party, (iii) obligations with respect to its Capital Stock,
(iv) Consolidated Unsecured Debt permitted by Section 7.2(f), (v) liabilities
for compensation and other employment matters, including pursuant to employment
agreements filed by the Parent REIT with the SEC, (vi) liabilities incidental to
its status as a publicly traded real estate investment trust under the Code and
not constituting liabilities in respect of Indebtedness for borrowed money
(including liabilities associated with employment contracts, executive officer
and director indemnification agreements and employee benefit matters),
indemnification obligations pursuant to purchase and sale agreements, tax
liabilities; (vii) other immaterial obligations, immaterial intercompany
obligations or other intercompany obligations owing by the Parent REIT to the
Borrower or any Subsidiary of the Borrower; and (viii) as otherwise expressly
permitted by the Loan Documents; or (c) own, lease, manage or otherwise operate
any properties or assets (including cash and Cash Equivalents) other than the
(i) ownership of shares of Capital Stock of the Borrower or any other Wholly
Owned Subsidiary of the Parent REIT that owns, directly or indirectly, all or
any portion of the Capital Stock of the Borrower, (ii) cash or Cash Equivalents
(including cash and Cash Equivalents received in connection with dividends made
by the Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section) and of any other

 

--------------------------------------------------------------------------------

99

assets on a temporary basis that are in the process of being transferred through
the Borrower or any Group Member as part of a permitted Restricted Payment or a
downstream contribution, directly or indirectly to the Borrower and (iii) cash
and other assets of nominal value incidental to its status as a public company
or its ownership of the Capital Stock described in this Section 7.15(c).

7.16[Intentionally Omitted].

7.17REIT Status

.  Permit the Parent REIT to fail to meet the requirements for REIT Status from
and after the date that the Parent REIT’s election to qualify for REIT Status is
effective; provided that, the Parent REIT shall elect to be qualified for REIT
Status commencing with its taxable year ending December 31, 2018.

7.18Certain Amendments

.  Terminate, cancel, amend, restate, supplement or otherwise modify any Closing
Date Ground Lease, other than (i) in connection with the entry into a new
Acceptable Ground Lease that is no less favorable in any material respect, taken
as a whole, to the Parent REIT and its Subsidiaries than the Closing Date Ground
Lease being terminated, canceled, amended, restated, supplemented or otherwise
modified, (ii) in order to extend the term of such Closing Date Ground Lease
such that the remaining term (including any unexercised extension options
exercisable at the ground lessee’s sole election with no veto or approval rights
by ground lessor or any lender to such ground lessor other than customary
requirements regarding no event of default) is 30 years or more from the Closing
Date, (iii) if such amendment does not cause and would not otherwise result in
or could reasonably be expected to cause or otherwise result in any material
interference with the applicable tenant’s occupancy under such Closing Date
Ground Lease or (iv) as approved by the Administrative Agent in its reasonable
discretion.

7.19Disclosable Events

.  (a)(i) Engage, directly or, to its knowledge, indirectly, in business
dealings with any party listed on the Specially Designated Nationals List or
other similar lists maintained by U.S. or applicable non-U.S. governmental
agencies, including OFAC and the U.S. Department of State, or in any related
Executive Order issued by the President; (ii) conduct, directly or, to its
knowledge, indirectly, business dealings with a party, subject to sanctions
administered by U.S. or applicable non-U.S. governmental agencies, including
OFAC and the U.S. Department of State; (iii) derive, directly or to its
knowledge, indirectly, income from business dealings with a party, subject to
sanctions administered by U.S. or applicable non-U.S. governmental agencies,
including OFAC and the U.S. Department of State; (iv) use the proceeds of the
Loans or any Letter of Credit to conduct any business dealings or transaction,
either directly or, to its knowledge, indirectly, with any party, or in or with
any country or territory, subject to sanctions administered by U.S.

(b)Derive any material amount of its assets in violation of the anti-money
laundering or anti-terrorism laws or regulations of the United States, including
but not limited to the USA PATRIOT Act, the Money Laundering Control Act, the
Bank Secrecy Act and any related Executive Order of the President.

(c)Fail to comply with applicable anti-bribery and anti-corruption laws and
regulations (including the FCPA), in any material respect, including any failure
to so comply that

 

--------------------------------------------------------------------------------

100

may result in the forfeiture of any Eligible Unencumbered Asset or the proceeds
of the Loans or a claim of forfeiture of any Eligible Unencumbered Asset or the
proceeds of the Loans.

(d)Fail to provide the Administrative Agent and the Lenders with any information
readily available to the Borrower regarding any Group Member or any REIT
Controlled Affiliate necessary for the Administrative Agent or any of the
Lenders to comply with (i) the anti-money laundering laws and regulations,
including but not limited to the USA PATRIOT Act, The Money Laundering Control
Act, the Bank Secrecy Act and any related Executive Order issued by the
President, (ii) all applicable economic sanctions laws and regulations
administered by OFAC, and (iii) all applicable anti-corruption and anti-bribery
laws and regulations, including the FCPA.

7.20Borrower Tax Status

.  Permit the Borrower to become an association (or publicly traded partnership
or taxable mortgage pool) taxable as a corporation for federal tax purposes at
any time.

Section 8EVENTS OF DEFAULT

8.1Events of Default

.  If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document, in any Borrowing Base Certificate, or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or

(c)any Loan Party shall default (i) in the observance or performance of any
agreement contained in clause (a)(i) of Section 6.4 (with respect to the Parent
REIT and the Borrower only), Section 6.7(a) or Section 7 (except Section 7.7(f))
or (ii) in the observance or performance of any agreement contained in
Section 6.1, 6.2, 6.5, 6.7 (except 6.7(a)) or Section 6.12, and such default
under this clause (c)(ii) shall continue unremedied for a period of ten days; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) (including, for the
avoidance of doubt, Section 7.7(f)), and such default shall continue unremedied
for a period of 30 days; or

 

--------------------------------------------------------------------------------

101

(e)any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) which exceeds
in the aggregate (A) $15,000,000, if such Indebtedness is Recourse Indebtedness
or (B) $30,000,000, if such Indebtedness is Nonrecourse Indebtedness; or

(f)(i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

--------------------------------------------------------------------------------

102

(g)(i) any failure by the Borrower to satisfy minimum funding requirements (as
defined in Section 302 of ERISA), whether or not waived with respect to any
Single Employer Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower, (ii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iii) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA in a distress termination pursuant to Section 4041(c) of ERISA, or
(iv) the Borrower shall incur any liability (including any liability on account
of a Commonly Controlled Entity) in connection with a withdrawal from, or the
Insolvency of, a Multiemployer Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions described in clauses (i) through (iv), if any, could reasonably be
expected to have a Material Adverse Effect; or

(h)(i) one or more judgments or decrees shall be entered against any Group
Member involving for the Group Members taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $20,000,000 or more, or (ii) one or more non-monetary
judgments shall have been entered against any Group Member have, or could
reasonably be expected to have, a Material Adverse Effect, and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 90 days from the entry
thereof; or

(i)the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason (other than by reason of the express release thereof pursuant to
Section 10.15 of this Agreement or Section 3.15 of the Guarantee Agreement), to
be in full force and effect or any Loan Party or any Affiliate of any Loan Party
shall so assert; or

(j)any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the

 

--------------------------------------------------------------------------------

103

Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a Cash Collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired face amount of such Letters of
Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drawings under such Letters of Credit,
and the unused portion thereof after all such Letters of Credit shall have
expired with no pending drawings or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired with no
pending drawings or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such Cash Collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

Section 9THE AGENTS

9.1Appointment

.  Each Lender hereby irrevocably designates and appoints the Agents as the
agents of such Lender under this Agreement and the other Loan Documents, and
each Lender irrevocably authorizes each Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Each Lender or Affiliate of a Lender party to
a Specified Hedge Agreement, whether or not a party hereto, will be deemed, by
its acceptance of the benefits of the Guaranteed Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

9.2Delegation of Duties

.  Each Agent may execute any of its duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

9.3Exculpatory Provisions

.  Neither any Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from

 

--------------------------------------------------------------------------------

104

its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4Reliance by Agents

.  Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, electronic
communication, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent.  The Agents may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with Section 10.6 and all actions required by
such Section in connection with such transfer shall have been taken.  Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders, Supermajority Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders, Supermajority Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5Notice of Default

.  No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent shall have received
notice from a Lender, the Parent REIT or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders, Supermajority
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

--------------------------------------------------------------------------------

105

9.6Non-Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that neither any of the Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7Indemnification

.  The Lenders agree to indemnify each Agent in its capacity as such (to the
extent not reimbursed by the Parent REIT or the Borrower and without limiting
the obligation of the Parent REIT or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), for, and to save each
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

9.8Agent in Its Individual Capacity

.  Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party

 

--------------------------------------------------------------------------------

106

as though such Agent were not an Agent.  With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

9.9Successor Administrative Agent

.  The Administrative Agent may resign as Administrative Agent upon ten days’
notice to the Lenders and the Borrower.  Any such resignation by the
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender, in which case the retiring Administrative Agent (x) shall not be
required to issue any further Letters of Credit hereunder and (y) shall maintain
all of its rights as Issuing Lender with respect to any Letters of Credit issued
by it prior to the date of such resignation.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or 8.1(f) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Each Co-Syndication Agent may,
at any time, by notice to the Lenders and the Administrative Agent, resign as
Co-Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of such Co-Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by such Co-Syndication Agent, the Administrative Agent or any
Lender.  After any retiring Agent’s resignation as Agent, such Agent shall
remain indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.

9.10Authorization to Release Liens and Guarantees

.  The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to effect any release of guarantee obligations contemplated by
Section 10.15 of this Agreement or Section 3.15 of the Guarantee Agreement.

9.11The Arrangers; the Co-Syndication Agents

.  None of the Arrangers or the Co-Syndication Agents, in their respective
capacities as such, shall have any duties or responsibilities, nor shall any
such Person incur any liability, under this Agreement and the other Loan
Documents.

 

--------------------------------------------------------------------------------

107

9.12No Duty to Disclose

.  The Administrative Agent, each Co-Syndication Agent, the Arrangers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent REIT, the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the Co-Syndication Agents nor the Arrangers has any
obligation to disclose any of such interests to the Parent REIT, the Borrower,
any other Loan Party or any of their respective Affiliates.

9.13Waiver

.  To the fullest extent permitted by law, each of the Parent REIT, the Borrower
and the other Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, each Co-Syndication Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

9.14Certain ERISA Matters

.  (a)  Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit or the Commitments or this
Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation

 

--------------------------------------------------------------------------------

108

in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless Section 9.14(a)(i) is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in Section 9.14(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or the Arrangers, or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

Section 10MISCELLANEOUS

10.1Amendments and Waivers

.  Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, restated, supplemented or modified except in accordance
with the provisions of this Section 10.1.  Except as otherwise permitted
pursuant to Section 2.15(b) hereof, the Required Lenders and each Loan Party
party to the relevant Loan Document may, or the Administrative Agent (with the
written consent or ratification of the Required Lenders) and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(a)forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates or the waiver of
any mandatory prepayment requirement (which waiver shall be effective with the
consent of the Majority Facility Lenders of each adversely affected Facility)
and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (a)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration

 

--------------------------------------------------------------------------------

109

date of any Commitment of any Lender, in each case without the consent of each
Lender directly affected thereby;

(b)amend, modify or waive any provision of this Section or reduce any percentage
specified in the definition of Required Lenders or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any right hereunder or make any determination or grant any
consent hereunder, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release the Parent REIT or all or substantially all of the Subsidiary Guarantors
from their guarantee obligations under the Guarantee Agreement, in each case
without the consent of all the Lenders;

(c)amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(d)amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such extension of credit to be made) without the consent of
the Majority Revolving Credit Facility Lenders;

(e)amend, modify or waive any provision of Section 2.16 in a manner that would
alter the manner in which payments are shared, without the consent of each
Lender directly affected thereby;

(f)amend, modify or waive any provision of Section 3 without the consent of each
Issuing Lender affected thereby;

(g)amend, modify or waive the definition of “Borrowing Base,” or the component
definitions thereof, in each case in  a manner that would increase the Borrowing
Base (including, for the avoidance of doubt, any amendment to increase the
percentage specified in clause (a)(i) of the definition of “Borrowing Base”),
without the consent of the Supermajority Lenders; or

(h)reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed

 

--------------------------------------------------------------------------------

110

signature page of any such instrument by facsimile transmission or electronic
communication shall be effective as delivery of a manually executed counterpart
thereof.

In addition, notwithstanding anything to the contrary contained in this
Section 10.2, no amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Specified
Hedge Agreements resulting in such Obligations being junior in right of payment
to principal on the Loans shall be effective without the written consent of such
Hedge Bank.

10.2Notices

.  (a)  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(i) in the case of the Parent REIT, the Borrower and the Agents, as follows,
(ii) in the case of the Lenders, as set forth in an administrative questionnaire
delivered to the Administrative Agent or, in the case of a Lender which becomes
a party to this Agreement pursuant to an Assignment and Assumption substantially
in the form of Exhibit E, in such Assignment and Assumption or (iii) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

 

The Parent REIT and the Borrower:

Essential Properties Realty Trust, Inc.
Essential Properties, L.P.
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Ms. Hillary Hai
Telephone: (609) 436-0619

 

The Administrative Agent:

Barclays Bank PLC
745 Seventh Avenue
New York, NY  10019
Attention:  Craig Malloy
Telecopy:  (646) 758-4617
Telephone:  (212) 526-7150

 

Issuing Lenders:

As notified by such Issuing Lender to the Administrative Agent and the Borrower

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures

 

--------------------------------------------------------------------------------

111

approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

10.3No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of any Agent
or any Lender, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4Survival of Representations and Warranties

.  All representations and warranties made herein, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5Payment of Expenses

.  Each of the Parent REIT and the Borrower jointly and severally agrees (a) to
pay or reimburse the Agents and the Arrangers for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments and the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Administrative Agent
(but limited, in the case of legal fees and expenses, to a single firm of
counsel for all such Persons, taken as a whole and, if relevant, of a single
firm of local counsel in each applicable jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
Persons, taken as a whole (and, in the case of an actual or perceived conflict
of interest, where the Person affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Person and, if relevant, of a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for such
affected Person)) and the charges of Intralinks or another similar electronic
system, (b) to pay or reimburse each Lender and the Agents for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
fees and disbursements of counsel to the Lenders and the Agents (but limited, in
the case of legal fees and expenses, to a single firm of counsel for all such
Persons, taken as a whole and, if relevant, of a single firm of local counsel in
each applicable jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest, where the Person
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Person and, if relevant, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Person)), (c) to pay,
indemnify, or reimburse each Lender and the Agents for, and hold each Lender and
the Agents harmless from, any and all liabilities with respect to, or resulting
from

 

--------------------------------------------------------------------------------

112

any delay in paying, stamp, excise and other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Parent REIT, the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, any commitment letter or fee letter in connection
therewith, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds thereof (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Parent REIT, the Borrower or any of their respective Subsidiaries, or any
environmental liability related in any way to the Borrower or any of their
respective Subsidiaries or any of their respective properties, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by any third party or by the Parent REIT, the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that neither the Parent REIT nor the Borrower shall
have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted directly and
primarily from (in each of the succeeding clauses (w), (x) and (y), to the
extent determined by a court of competent jurisdiction, in a final and
non-appealable judgment) (w) the gross negligence or willful misconduct of such
Indemnitee or any of such Indemnitee’s officers, directors and employees
(collectively, such Indemnitee’s “Related Parties”), (x) the material breach by
such Indemnitee (or any of such Indemnitee’s Related Parties) of its express
obligations under the Loan Documents pursuant to a claim initiated by the
Borrower, (y) with regard to Section 10.5(d)(iii), are caused solely by
Materials of Environmental Concern first brought onto such respective property
after neither Parent REIT, the Borrower nor any other Loan Party has possession
or control of such property after a foreclosure or other transfer in lieu of
foreclosure by an Indemnitee or (z) any proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any proceeding against any
Indemnitee solely in its capacity or in fulfilling its role as an Agent, Issuing
Lender, or Arranger).  No Indemnitee shall be liable for any damages arising
from the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons except to the extent resulting from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties (to the extent determined by a court of competent

 

--------------------------------------------------------------------------------

113

jurisdiction in a final and non-appealable judgment).  No party hereto shall be
liable for any special, indirect, consequential or punitive damages in
connection with the Facilities or the Loan Documents; provided that nothing
contained in this sentence shall limit the Borrower or Parent REIT’s obligations
to the extent set forth in this Section 10.5 to the extent such damages are
included in any third party claim in connection with which an Indemnitee is
entitled to indemnification hereunder.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee regarding any Indemnified Liabilities for which
Borrower has an obligation under this Section 10.5.  All amounts due under this
Section shall be payable not later than 30 days after written demand
therefor.  Statements payable by each of the Parent REIT and the Borrower
pursuant to this Section shall be submitted to Hillary P. Hai, Chief Financial
Officer (Telephone No. (609) 436-0619), at the address of the Parent REIT and
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Parent REIT or the Borrower in a notice to
the Administrative Agent.  The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6Successors and Assigns; Participations and Assignments

.  (a)  This Agreement shall be binding upon and inure to the benefit of the
Parent REIT, the Borrower, the Lenders, the Agents, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Agents and each Lender.

(b)Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities other than a natural Person or a Defaulting Lender (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agents shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all affected
Lenders pursuant to Section 10.1.  The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating

 

--------------------------------------------------------------------------------

114

interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if such
Participant were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 or 2.18(h)
(it being understood that the documentation required under Section 2.18 shall be
delivered to the participating Lender) with respect to its participation in the
Commitments and the Loans outstanding from time to time as if such Participant
were a Lender; provided that, in the case of Section 2.18, such Participant
shall have complied with the requirements of said Section, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(c)Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof (other than a Defaulting Lender) or, with the consent of the
Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of each Issuing Lender (which,
in each case, shall not be unreasonably withheld or delayed) (provided that no
such consent need be obtained by the Arrangers or the Administrative Agent, each
in its capacity as a Lender), to an additional bank, financial institution or
other entity (an “Assignee”) all or any part of its rights and obligations under
this Agreement pursuant to an Assignment and Assumption, substantially in the
form of Exhibit E, executed by such Assignee and such Assignor (and, where the
consent of the Borrower, the Administrative Agent or the Issuing Lenders is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $5,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Revolving Credit Commitments and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Section 2.17, 2.18 and 10.5 in respect of the period prior
to such effective date); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(b).  In the event that Borrower fails to object by written notice
within five Business Days after the receipt of a request to approve an
assignment pursuant to this Section 10.6(c), the Borrower shall

 

--------------------------------------------------------------------------------

115

be deemed to have consented to such assignment.  Notwithstanding any provision
of this Section, the consent of the Borrower shall not be required for any
assignment that occurs at any time when any Event of Default under
Section 8.1(a) or 8.1(f) shall have occurred and be continuing, provided that
parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
may, without notice to the Loan Parties, assign its rights and obligations under
this Agreement to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement.  For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.

(d)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this
Agreement.  Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Assumption; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.  The
Register shall be available for inspection by the Borrower or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.  Each Lender that sells a
participation, acting for this purpose as a non-fiduciary agent (solely for tax
purposes) shall maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Revolving Credit Commitments, Loans and other
Obligations held by it (the “Participant Register”); provided that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such interest in the Revolving Credit
Commitments, Loans and other Obligations as the owner thereof for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e)Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by

 

--------------------------------------------------------------------------------

116

Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (x) in connection with an assignment by or to the Arrangers, the
Administrative Agent or their Control Investment Affiliates or (y) in the case
of an Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower.  On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Assumption and, if the Assignor has retained a Revolving Credit Commitment upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder.  Such new
Note or Notes shall be dated the Restatement Effective Date and shall otherwise
be in the form of the Note or Notes replaced thereby.

(f)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other Indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be

 

--------------------------------------------------------------------------------

117

unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to the Borrower may be
disclosed only with the Borrower’s consent which will not be unreasonably
withheld.  This paragraph (g) may not be amended without the written consent of
any SPC with Loans outstanding at the time of such proposed amendment.

(h)No such assignment shall be made to (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).

(i)No such assignment shall be made to a natural Person.

(j)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Revolving Credit
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

10.7Adjustments; Set-off

.  (a)  Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f) or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

--------------------------------------------------------------------------------

118

(b)Subject to Sections 10.7(c) and (d), in addition to any rights and remedies
of the Lenders provided by law, each Lender (other than a Defaulting Lender)
shall have the right, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without prior notice to the
Parent REIT or the Borrower, any such notice being expressly waived by the
Parent REIT and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Parent REIT or the Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Parent REIT or the Borrower, as the case may be.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

(c)Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of the Borrower or any other Group Member could result under
certain laws in significant impairment of the ability of all Lenders to recover
any further amounts in respect of the Obligations.  Each Lender hereby agrees
not to charge or offset any amount owed to it by Borrower against any of the
accounts, property or assets of the Borrower or any other Group Member held by
such Lender without the prior written approval of the Required Lenders.

(d)In the event that any Defaulting Lender shall exercise any such right of
setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

10.8Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic imaging means (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

10.9Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Parent REIT, the Borrower, the Agents, the Arrangers and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings,

 

--------------------------------------------------------------------------------

119

representations or warranties by the Arrangers, any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11Governing Law

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12Submission To Jurisdiction; Waivers

.  Each of the Parent REIT and the Borrower hereby irrevocably and
unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Commercial Division of the Supreme Court
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York sitting in New York
County, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Lenders or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

10.13Acknowledgments

.  Each of the Parent REIT and the Borrower hereby acknowledges that:

(a)it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

--------------------------------------------------------------------------------

120

(b)none of the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the Parent REIT or the Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arrangers, the Agents and the Lenders, on one hand, and
the Parent REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c)it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents;

(d)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Parent REIT, the Borrower and
the Lenders; and

(e)the Agents, the Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve economic interests that
conflict with those of the Parent REIT, the Borrower, and none of the Agents,
the Arrangers, nor any Lender has any obligation to disclose any of such
interests to the Parent REIT, the Borrower or any of their respective
Affiliates.

 

10.14Confidentiality

.  Each of the Agents and the Lenders agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement that is
designated by such Loan Party as confidential, unless the prior written consent
of the Borrower is obtained; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to the Arrangers,
any Agent, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee that
agrees to comply with the provisions of this Section or substantially equivalent
provisions, (c) to any of its or its respective affiliates’ employees,
directors, agents, attorneys, accountants and other professional advisors to the
extent necessary in connection with the credit facility evidenced hereby and to
the extent such persons are notified of their obligations to keep such
non-public information confidential and such persons agree to hold the same in
confidence, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
purporting to have jurisdiction over it (in which case (except in the case of
requests and demands of regulatory authorities and routine audits) the
applicable Agent or Lender shall give written notice thereof to the extent
permitted by applicable law), (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding
(including in order to establish a due diligence defense) (in which case the
applicable Agent or Lender shall give written notice thereof to the extent
permitted by applicable law), (h) that has been publicly disclosed other than in
breach of this Section or any other confidentiality obligation known to such
Agent or Lender, (i) to the National Association of Insurance Commissioners or
any similar

 

--------------------------------------------------------------------------------

121

organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.  In addition, the
Administrative Agent and the Lenders may disclose to market data collectors,
similar service providers to the lending industry and service providers to the
Agents or any Lender, the existence of this Agreement and information about this
Agreement routinely provided to such service providers, in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

10.15Release of Guarantee Obligations

.  (a)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall take such actions as shall be required to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.

(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any incurrence of
Indebtedness permitted by Section 7.2, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release any guarantee obligations under any Loan Document of the
Person incurring such Indebtedness, to the extent necessary to permit the
incurrence of such Indebtedness (and the granting of Liens to secure such
Indebtedness) in accordance with the Loan Documents, provided that, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
(i) certifying that, immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing and (ii) containing all information and calculations
reasonably necessary, and taking into consideration such Indebtedness, for
determining pro forma compliance with the provisions of Section 7.1 hereof and
the Borrowing Base.

(c)[Intentionally omitted].

(d)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall take
such actions as shall be required to release all guarantee obligations under any
Loan Document.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, any Guarantor or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.

 

--------------------------------------------------------------------------------

122

10.16Accounting Changes

.  In the event that any Accounting Change (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made.  Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred.  “Accounting Change” refers to any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board or, if applicable, the
SEC.   For the avoidance of doubt, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to any change to
GAAP occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, the Proposed Accounting Standards Update, Leases (Topic 842), issued by
the Financial Accounting Standards Board on May 16, 2013, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the date hereof.

10.17Waivers of Jury Trial

.  THE PARENT REIT, THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

10.18Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

 

--------------------------------------------------------------------------------

123

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.19Effect of Amendment and Restatement of the Existing Credit Agreement

.  On the Restatement Effective Date, the Existing Credit Agreement shall be
amended, restated and superseded in its entirety.  Each Loan Party hereby
reaffirms its duties and obligations under each Loan Document to which it is a
party.  Each reference to the Credit Agreement in any Loan Document shall be
deemed to be a reference to the Existing Credit Agreement as amended and
restated hereby.  All “Revolving Credit Loans” (under and as defined in the
Existing Credit Agreement) which are outstanding on the Restatement Effective
Date shall continue as Revolving Credit Loans under this Agreement and the other
Loan Documents, and notwithstanding any provisions to the contrary in the
Existing Credit Agreement, the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Revolving Credit Lender’s Revolving Extensions of Credit  under the Existing
Credit Agreement as are necessary in order that each such Revolving Credit
Lender’s Revolving Extensions of Credit hereunder reflects such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate Revolving Extensions of
Credit on the Restatement Effective Date.

10.20Keepwell

. The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Loan Party to honor all of its obligations under the Guarantee Agreement in
respect of Specified Hedge Obligations (provided, however, that the Borrower
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.20 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The Borrower
intends that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

10.21Waiver

. Subject to the delivery of a Compliance Certificate for the fiscal year ended
December 31, 2018, calculated in accordance with the Existing Credit Agreement
and demonstrating compliance with the covenant set forth in Section 7.1(e) of
the Existing Credit Agreement, and solely with respect to the period beginning
on the Closing Date and ending on the Restatement Effective Date (the “Waiver
Period”) the Lenders party hereto hereby waive (x)

 

--------------------------------------------------------------------------------

124

compliance with Section 7.1(e) of the Existing Credit Agreement, including, to
the extent applicable, any Default or Event of Default that has occurred or
would occur as a result of the failure to satisfy Section 7.1(e) of the Existing
Credit Agreement during the Waiver Period and (y) any other Default or Event of
Default which may have arisen under the Existing Credit Agreement solely as a
result of inaccurate reporting of (a) the Eligible Unencumbered Real Property
Value and (b) the Total Asset Value, in each case, during the Waiver Period.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

ESSENTIAL PROPERTIES REALTY TRUST, INC., as the PARENT REIT

 

 

 

 

 

 

By:

  /s/ Peter M. Mavoides

 

 

 

Name:  Peter M. Mavoides

 

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ESSENTIAL PROPERTIES, L.P., as the Borrower

 

 

 

 

 

 

By:

Essential Properties OP G.P., LLC, its general partner

 

 

 

 

 

 

By:

  /s/ Peter M. Mavoides

 

 

 

Name:  Peter M. Mavoides

 

 

 

Title:  President and Chief Executive Officer

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

BARCLAYS BANK PLC,
as Administrative Agent, Revolving Credit Lender, Term Loan Lender and L/C
Issuer

 

 

 

 

 

 

By:

  /s/ Craig Malloy

 

 

 

Name:  Craig Malloy

 

 

 

Title:  Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Bank of America, N.A., as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Michael J. Kauffman

 

 

 

Name:  Michael J. Kauffman

 

 

 

Title:  Vice President

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

CITIBANK, N.A., as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ David Bouton

 

 

 

Name:  David Bouton

 

 

 

Title:  Managing Director

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Capital One, National Association, as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Barbara Heubner

 

 

 

Name:  Barbara Heubner

 

 

 

Title:  Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

MIZUHO BANK, LTD., as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Donna DeMagistris

 

 

 

Name:  Donna DeMagistris

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

SunTrust Bank, as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Trudy Wilson

 

 

 

Name:  Trudy Wilson

 

 

 

Title:  Vice President, Portfolio Management

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Citizens Bank, as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Brad Bindas

 

 

 

Name:  Brad Bindas

 

 

 

Title:  Senior Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA, as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Annie Carr

 

 

 

Name:  Annie Carr

 

 

 

Title:  Authorized Signatory

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Royal Bank of Canada, as a Term Loan Lender

 

 

 

 

 

 

By:

  /s/ Brian Gross

 

 

 

Name:  Brian Gross

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

CITIBANK, N.A., as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ David Bouton

 

 

 

Name:  David Bouton

 

 

 

Title:  Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Bank of America, N.A., as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Michael J. Kauffman

 

 

 

Name:  Michael J. Kauffman

 

 

 

Title:  Vice President

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA, as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Annie Carr

 

 

 

Name:  Annie Carr

 

 

 

Title:  Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Credit Suisse AG, Cayman Islands Branch, as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ William O’Daly

 

 

 

Name:  William O’Daly

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

By:

  /s/ Brady Bingham

 

 

 

Name:  Brady Bingham

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Royal Bank of Canada, as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Brian Gross

 

 

 

Name:  Brian Gross

 

 

 

Title:  Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Citizens Bank N.A., as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Donald Woods

 

 

 

Name:  Donald Woods

 

 

 

Title:  SVP

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

SunTrust Bank, as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Trudy Wilson

 

 

 

Name:  Trudy Wilson

 

 

 

Title:  Vice President, Portfolio Management

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

Capital One National Association, as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Barbara Heubner

 

 

 

Name:  Barbara Heubner

 

 

 

Title:  Vice President

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

MIZUHO BANK, LTD., as a Revolving Credit Lender

 

 

 

 

 

 

By:

  /s/ Donna DeMagistris

 

 

 

Name:  Donna DeMagistris

 

 

 

Title:  Authorized Signatory

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

Annex A

Commitments

 

Lender

Term Loan Commitment

Revolving Credit Commitment

L/C Commitment

Barclays Bank PLC

$10,000,000

$65,000,000

$3,333,333.33

Citibank, N.A.

$22,000,000

$53,000,000

$3,333,333.33

Bank of America, N.A.

$42,000,000

$33,000,000

$3,333,333.33

Goldman Sachs

$10,000,000

$60,000,000

--

Royal Bank of Canada

$10,000,000

$47,500,000

--

SunTrust Bank

$31,000,000

$26,500,000

--

Capital One, National Association

$32,500,000

$15,000,000

--

Credit Suisse AG, Cayman Islands Branch

--

$47,500,000

--

Mizuho Bank, LTD.

$32,500,000

$15,000,000

--

Citizens Bank

$10,000,00

$37,500,000

--

Total Commitments

$200,000,000

$400,000,000

$10,000,000

 

 

 

Annex A

 